Exhibit 10.1

Execution Version

 

 

 

 

 

LOGO [g905730ww.jpg]

$615,000,000

364-DAY SENIOR SECURED BRIDGE CREDIT AGREEMENT

dated as of

March 27, 2020

among

MICROCHIP TECHNOLOGY INCORPORATED

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A., SUNTRUST ROBINSON HUMPHREY, INC.,
WELLS FARGO SECURITIES, LLC and BNP PARIBAS,

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     1

SECTION 1.01. Defined Terms

     1

SECTION 1.02. Classification of Loans and Borrowings

     29

SECTION 1.03. Terms Generally

     29

SECTION 1.04. Accounting Terms; GAAP

     29

SECTION 1.05. Status of Obligations

     30

SECTION 1.06. [Reserved]

     30

SECTION 1.07. Interest Rates; LIBOR Notification

     30

SECTION 1.08. [Reserved]

     30

SECTION 1.09. Divisions

     30

ARTICLE II The Credits

     31

SECTION 2.01. Commitments

     31

SECTION 2.02. Borrowings

     31

SECTION 2.03. Requests for Borrowings

     31

SECTION 2.04. [Reserved]

     32

SECTION 2.05. [Reserved]

     32

SECTION 2.06. [Reserved]

     32

SECTION 2.07. Funding of Borrowings

     32

SECTION 2.08. Interest Elections

     32

SECTION 2.09. Termination and Reduction of Commitments

     33

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt

     33

SECTION 2.11. Prepayment of Loans

     34

SECTION 2.12. Fees

     36

SECTION 2.13. Interest

     36

SECTION 2.14. Alternate Rate of Interest

     37

SECTION 2.15. Increased Costs

     38

SECTION 2.16. Break Funding Payments

     39

SECTION 2.17. Taxes

     39

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     42

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

     44

SECTION 2.20. [Reserved]

     44

SECTION 2.21. Judgment Currency

     44

SECTION 2.22. Defaulting Lenders

     45

SECTION 2.23. [Reserved]

     45

ARTICLE III Representations and Warranties

     45

SECTION 3.01. Organization; Powers; Subsidiaries

     45

SECTION 3.02. Authorization; Enforceability

     46

SECTION 3.03. Governmental Approvals; No Conflicts

     46

SECTION 3.04. Financial Condition; No Material Adverse Change

     46

SECTION 3.05. Properties

     46

SECTION 3.06. Litigation, Environmental and Labor Matters

     47

SECTION 3.07. Compliance with Laws and Agreements

     47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 3.08. Investment Company Status

     47

SECTION 3.09. Taxes

     47

SECTION 3.10. ERISA

     48

SECTION 3.11. Disclosure

     48

SECTION 3.12. Federal Reserve Regulations

     48

SECTION 3.13. Liens

     48

SECTION 3.14. No Default

     48

SECTION 3.15. Security Interest in Collateral

     48

SECTION 3.16. Sanctions Laws and Regulations; Anti-Corruption

     48

SECTION 3.17. EEA Financial Institution

     49

ARTICLE IV Conditions

     49

SECTION 4.01. Effectiveness

     49

SECTION 4.02. [Reserved]

     50

SECTION 4.03. [Reserved]

     50

ARTICLE V Affirmative Covenants

     50

SECTION 5.01. Financial Statements and Other Information

     50

SECTION 5.02. Notices of Material Events

     52

SECTION 5.03. Existence; Conduct of Business

     52

SECTION 5.04. Payment of Obligations

     52

SECTION 5.05. Maintenance of Properties; Insurance

     52

SECTION 5.06. Books and Records; Inspection Rights

     53

SECTION 5.07. Compliance with Laws and Material Contractual Obligations

     53

SECTION 5.08. Use of Proceeds

     53

SECTION 5.09. Subsidiary Guaranty; Collateral; Pledges; Further Assurances

     54

ARTICLE VI Negative Covenants

     55

SECTION 6.01. Subsidiary Indebtedness

     55

SECTION 6.02. Liens

     57

SECTION 6.03. Fundamental Changes and Asset Sales

     59

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

     61

SECTION 6.05. Swap Agreements

     63

SECTION 6.06. Transactions with Affiliates

     63

SECTION 6.07. Restricted Payments

     63

SECTION 6.08. Restrictive Agreements

     64

SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents

     65

SECTION 6.10. Sale and Leaseback Transactions

     65

SECTION 6.11. Financial Covenants

     66

SECTION 6.12. Sanctions Laws and Regulations

     66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE VII Events of Default

     67

ARTICLE VIII The Administrative Agent

     69

ARTICLE IX Miscellaneous

     75

SECTION 9.01. Notices

     75

SECTION 9.02. Waivers; Amendments

     77

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     78

SECTION 9.04. Successors and Assigns

     79

SECTION 9.05. Survival

     83

SECTION 9.06. Counterparts; Integration; Effectiveness

     83

SECTION 9.07. Severability

     83

SECTION 9.08. Right of Setoff

     83

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     83

SECTION 9.10. WAIVER OF JURY TRIAL

     84

SECTION 9.11. Headings

     84

SECTION 9.12. Confidentiality

     84

SECTION 9.13. USA PATRIOT Act

     85

SECTION 9.14. Releases of Subsidiary Guarantors

     85

SECTION 9.15. Appointment for Perfection

     86

SECTION 9.16. Interest Rate Limitation

     86

SECTION 9.17. No Advisory or Fiduciary Responsibility

     86

SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     87

SECTION 9.19. Release of Collateral (other than Pledged Equity)

     87

SECTION 9.20. Certain ERISA Matters

     88

SECTION 9.21. Acknowledgement Regarding Any Supported QFCs

     90

SECTION 9.22. Electronic Execution of Assignments and Certain Other Documents

     90



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULES:

Schedule 2.01 – Commitments

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – [Reserved]

Exhibit C – [Reserved]

Exhibit D – [Reserved]

Exhibit E – List of Closing Documents

Exhibit F – Form of Subsidiary Guaranty

Exhibit G-1 – Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not
Partnerships)

Exhibit G-2 – Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not
Partnerships)

Exhibit G-3 – Form of U.S. Tax Certificate (Non-U.S. Participants That Are
Partnerships)

Exhibit G-4 – Form of U.S. Tax Certificate (Non-U.S. Lenders That Are
Partnerships)

Exhibit H-1 – Form of Borrowing Request Exhibit H-2 – Form of Interest Election
Request

Exhibit I – Form of Security Agreement

 

iv



--------------------------------------------------------------------------------

364-DAY SENIOR SECURED BRIDGE CREDIT AGREEMENT (this “Agreement”), dated as of
March 27, 2020, among MICROCHIP TECHNOLOGY INCORPORATED, the LENDERS from time
to time party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

WHEREAS, the Borrower has requested that the lenders party hereto make Loans (as
defined below) to the Borrower on the terms and conditions set forth herein; and

WHEREAS, the lenders party thereto have agreed to make the Loans available on
the terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2023 Maturity Date” means May 18, 2023.

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Additional Adjustments” has the meaning assigned to such term in the definition
of “Pro Forma Basis”.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Domestic Subsidiary” means any Domestic Subsidiary that is a
subsidiary of a “controlled foreign corporation” as defined in Section 957 of
the Code.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to such term in Section 9.01(d).



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBOR
Screen Rate (or if the LIBOR Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14 hereof, then the
Alternate Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above. For the avoidance of doubt,
if the Alternate Base Rate as so determined would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Percentage” means with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s outstanding principal amount
of the Loans and the denominator of which is the aggregate outstanding principal
amount of the Loans of all Lenders.

“Applicable Pledged Equity” ” has the meaning assigned to such term in
Section 5.09(b).

“Applicable Rate” means (i) with respect to any Eurocurrency Loans, 1.75% and
(ii) in the case of ABR Loans, 0.75%, provided that the Applicable Rate shall
increase by 0.50% on the date that is 90 days following the Effective Date and
by an additional 0.50% at the end of each 90-day period thereafter.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Asset Sale” means any asset sale or other dispositions of property, provided
that “Asset Sale” shall not include (i) any sale or disposition by the Borrower
or a Subsidiary to the Borrower or a Subsidiary, (ii) the use, sales or
dispositions of cash and cash equivalents, (iii) any other sale or disposition
described in clause (iv)(A)-(C), (vii), (viii), (ix), (x), (xii), (xiii), (xiv)
of Section 6.03(a), (iv) any disposition of any Securitization Assets and
(v) any sale of disposition of assets or property that have a fair market value
less than or equal to $20.0 million for any such sale or disposition.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law,

 

2



--------------------------------------------------------------------------------

regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings).

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” means Microchip Technology Incorporated, a Delaware corporation.

“Borrowing” means a Loan of the same Type, made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit H-1.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; or (b) occupation of a
majority of the seats (other than vacant seats) on the board

 

3



--------------------------------------------------------------------------------

of directors of the Borrower by Persons who were neither (i) nominated,
appointed or approved for stockholder consideration by the board of directors of
the Borrower nor (ii) appointed by directors so nominated, appointed or
approved.

“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means any and all property owned, leased or operated by a Person
(including, without limitation, the Pledged Equity) that is subject to a
security interest pursuant to the Collateral Documents and any and all other
property of any Loan Party, now existing or hereafter acquired, that may at any
time be or become subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the other Secured Parties, to
secure the Obligations, in each case other than the Excluded Assets.

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreements and all other agreements, reaffirmations, instruments and documents
executed in connection with this Agreement that are intended to create, perfect
or evidence Liens to secure the Obligations, including, without limitation, all
other security agreements, pledge agreements, subordination agreements, pledges,
powers of attorney, consents, assignments, contracts, financing statements and
all other written matter whether heretofore, now, or hereafter executed by any
Loan Party and delivered to the Administrative Agent.

“Commitment” means, with respect to each Lender, such Lender’s aggregate
commitment to make a Loan on the Effective Date. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable. After advancing the
Loans, each reference to a Lender’s Commitment shall refer to that Lender’s
Applicable Percentage of the Loans. The aggregate principal amount of the
Commitments on the Effective Date is $615,000,000.

“Commitment Letter” means that certain the commitment letter dated March 21,
2020 between the Borrower, JPMorgan Chase Bank, N.A. and the other financial
institutions party thereto, as amended, restated, modified or supplemented.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

 

4



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortization (including amortization of acquired technology and intangible
assets), (v) extraordinary or non-recurring expenses or losses incurred other
than in the ordinary course of business, (vi) non-cash expenses related to stock
based compensation, (vii) non-cash losses, charges or expenses, including
non-cash impairment of goodwill and intangible assets (excluding any write-down
of current assets and any such non-cash losses, charges or expenses to the
extent that such loss, charge or expense represents an accrual of or reserve for
a future cash loss, charge or expense, but including recognition of acquired
deferred revenue written down to the extent required under GAAP), (viii) in
connection with any Permitted Acquisition, all non-recurring restructuring
costs, facilities relocation costs, acquisition integration costs and fees,
including cash severance payments, and non-recurring fees and expenses paid in
connection with such acquisition, all to the extent incurred within twelve
(12) months of the completion of such acquisition, (ix) other income and expense
as shown on the Borrower’s consolidated statement of income, (x) loss on
investments accounted for under equity accounting and (xi) losses or discounts
on any sale of receivables, Securitization Assets and related assets in
connection with any Qualified Factoring Transaction minus, to the extent
included in Consolidated Net Income, (1) interest income, (2) income tax credits
and refunds (to the extent not netted from tax expense), (3) any cash payments
made during such period in respect of items described in clauses (v) or
(vi) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were incurred, (4) extraordinary, unusual or non-recurring
income or gains realized other than in the ordinary course of business, and
(5) gains on investments accounted for under equity accounting, all calculated
for the Borrower and its Subsidiaries in accordance with GAAP on a consolidated
basis. For the purposes of calculating Consolidated EBITDA for any period of
four consecutive fiscal quarters (each such period, a “Reference Period”),
(i) if at any time during such Reference Period the Borrower or any Subsidiary
shall have made any Material Disposition, the Consolidated EBITDA for such
Reference Period shall be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, and (ii) if during such Reference Period the Borrower or any Subsidiary
shall have made a Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving effect thereto on a Pro Forma Basis as
if such Material Acquisition occurred on the first day of such Reference Period
to the extent such Pro Forma Basis calculation is based on the audited financial
statements of the assets or Person being acquired. As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person, and (b) involves the payment of consideration by the
Borrower and its Subsidiaries in excess of $100,000,000; and “Material
Disposition” means any sale, transfer or disposition of property or series of
related sales, transfers, or dispositions of property that yields gross proceeds
to the Borrower or any of its Subsidiaries in excess of $100,000,000.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with

 

5



--------------------------------------------------------------------------------

GAAP) and discounts, commissions, fees and other similar charges associated with
any Qualified Factoring Transaction. In the event that the Borrower or any
Subsidiary shall have completed a Material Acquisition or a Material Disposition
since the beginning of the relevant period, Consolidated Interest Expense shall
be determined for such period on a Pro Forma Basis as if such acquisition or
disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that there shall be excluded any income (or loss) of any Person other than the
Borrower or a Subsidiary, but any such income so excluded may be included in
such period or any later period to the extent of any cash dividends or
distributions actually paid in the relevant period to the Borrower or any
wholly-owned Subsidiary of the Borrower.

“Consolidated Senior Indebtedness” means, as of the date of any determination
thereof, Consolidated Total Indebtedness less Subordinated Indebtedness of the
Borrower and its Subsidiaries, in each case calculated on a consolidated basis
as of such date in accordance with GAAP.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Borrower and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Borrower and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances and (c) Indebtedness of the type referred to
in clauses (a) or (b) hereof of another Person guaranteed by the Borrower or any
of its Subsidiaries (with the amount of such guarantee being determined in
accordance with the last sentence of the definition of Guarantee); provided that
Consolidated Total Indebtedness shall not include any Indebtedness in respect of
any Qualified Factoring Transaction.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto. A Person
shall not be deemed to control another Person through the ability to exercise
voting power unless such Person possesses, directly or indirectly, the power to
vote 10% or more of the securities having ordinary voting power for the election
of directors (or equivalent governing body) of such Person.

“Convertible Debt Security” means any debt security the terms of which provide
for the conversion thereof into Equity Interests, cash or a combination of
Equity Interests and cash.

“Convertible Notes Repurchase” means any repurchase, in one or more
transactions, by the Borrower of outstanding Convertible Senior Subordinated
Notes, the cash portion of which shall be financed with the incurrence or
issuance of the Loans and Permitted Secured Indebtedness.

“Convertible Senior Subordinated Notes” means the Borrower’s 1.625% Convertible
Senior Subordinated Notes due 2025 and the 1.625% Convertible Senior
Subordinated Notes due 2027.

“Covered Entity” means any of the following:

 

6



--------------------------------------------------------------------------------

  (i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

  (ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

  (iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 9.21.

“Credit Exposure” means, as to any Lender at any time, the sum of an amount
equal to the aggregate principal amount of its Loans outstanding at such time.

“Credit Party” means the Administrative Agent or any Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans or (ii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Designated Persons” means a person or entity (a) listed in any Sanctions Laws
and Regulations-related list of designated Persons maintained by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, or by the United Nations Security Council, the European
Union, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority, (b) operating, organized or resident in a Sanctioned Country or
(c) owned or controlled by any such Person or Persons described in the foregoing
clauses (a) or (b).

“Disclosure Letter” means the disclosure letter, dated as of the Effective Date,
as amended or supplemented from time to time by Borrower with the written
consent of the Administrative Agent, delivered by Borrower to the Administrative
Agent for the benefit of the Lenders.

 

7



--------------------------------------------------------------------------------

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Pledge Subsidiary” means each Domestic Subsidiary, but excluding, for
the avoidance of doubt, but only to the extent such Subsidiary is a Foreign Sub
Holdco, Microchip Technology LLC, a Delaware limited liability company, and
Silicon Storage Technology LLC, a Delaware limited liability company.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America, other than a Foreign Sub
Holdco.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning set forth in Section 4.01.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and any of its respective Related Parties or any other Person, providing for
access to data protected by passcodes or other security system.

“Enterprise Transformative Event” means any material acquisition or Investment,
in each such case, by the Borrower or any of its Subsidiaries in or with a third
party that is not permitted by the terms of any Loan Document immediately prior
to the consummation of such transaction.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, or notices issued or promulgated by any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

8



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing. Notwithstanding the foregoing, neither Convertible Debt Securities
nor Permitted Call Spread Swap Agreements shall constitute Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer within the
meaning of Section 4001(b)(1) of ERISA or under Section 414(b) or (c) of the
Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or endangered or in
critical status within the meaning of Section 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency” when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Event of Loss” means, with respect to any property or other assets, any of the
following: (a) any loss, destruction or damage of such property or other assets
or (b) any condemnation, seizure, or taking, by exercise of the power of eminent
domain or otherwise, of such property or other assets, or confiscation of such
property or other assets, in each case, giving rise to the receipt by Borrower
or any of its Subsidiaries of any insurance proceeds or condemnation awards;
provided that an Event of Loss shall not include (i) any loss, destruction or
damage to property or assets, or condemnation or seizure of property or assets,
having a fair market value less than or equal to $20.0 million, or (ii) cash
receipts of insurance or condemnation awards received by any Person in respect
of any third party claim against such Person and applied to pay (or to reimburse
such Person or its prior payment of) such claim and the costs and expenses of
such Person with respect thereto.

 

9



--------------------------------------------------------------------------------

“Excluded Assets” means, collectively: (i) any fee-owned real property and all
leasehold interests in real property, (ii) any “intent-to-use” application for
registration of a trademark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act of an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, solely to the extent, if
any, that and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use application under applicable
federal law, (iii) assets in respect of which pledges and security interests are
prohibited by applicable law, rule or regulation or agreements with any
governmental authority (other than to the extent that such prohibition would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other
applicable provisions of the UCC of any relevant jurisdiction or any other
applicable law); provided that, immediately upon the ineffectiveness, lapse or
termination of any such prohibitions, such assets shall automatically cease to
constitute Excluded Assets, (iv) Equity Interests in any entity other than
wholly-owned Subsidiaries to the extent not permitted by the terms of such
entity’s organizational or joint venture documents (unless any such restriction
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or
other applicable provisions of the UCC of any relevant jurisdiction or any other
applicable law), (v) assets subject to certificates of title (other than motor
vehicles subject to certificates of title, provided that perfection of security
interests in such motor vehicles shall be limited to the filing of UCC financing
statements), letter of credit rights (other than to the extent the security
interest in such letter of credit right may be perfected by the filing of UCC
financing statements) with a value of less than $10,000,000 and commercial tort
claims with a value of less than $10,000,000, (vi) any lease, license or other
agreement or any property subject to a purchase money security interest, capital
lease or similar arrangement, and any security deposit in connection therewith,
to the extent that a grant of a security interest therein would violate or
invalidate such lease, license or agreement or purchase money arrangement,
capital lease or similar arrangement or create a right of termination in favor
of any other party thereto (other than the Borrower or a Subsidiary Guarantor)
(other than (x) proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the UCC notwithstanding such prohibition,
(y) to the extent that any such term has been waived or (z) to the extent that
any such term would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408, 9-409 or other applicable provisions of the UCC of any relevant
jurisdiction or any other applicable law); provided that, immediately upon the
ineffectiveness, lapse or termination of any such term, such assets shall
automatically cease to constitute Excluded Assets, (vii) security deposits, cash
collateral accounts, trust accounts, payroll accounts, accounts used for
employee withholding tax and benefit payments, custodial accounts, escrow
accounts and other similar deposit or securities accounts, (viii) foreign assets
(other than pledges of 65% of the Equity Interest in any Foreign Pledge
Subsidiary as contemplated by this Agreement), (ix) Margin Stock, (x) all voting
Equity Interests in any Foreign Subsidiary that is a “controlled foreign
corporation” as defined in Section 957 of the Code or Foreign Sub Holdco in
excess of 65% of the outstanding voting Equity Interests of such Person,
(xi) notwithstanding anything to the contrary in any Loan Document, but only to
the extent such Subsidiary is a Foreign Sub Holdco, all Equity Interests in
Microchip Technology LLC, a Delaware limited liability company, and Silicon
Storage Technology LLC, a Delaware limited liability company, (xii) any asset or
property right of any Loan Party of any nature if the grant of such security
interest shall constitute or result in (1) the abandonment, invalidation or
unenforceability of such asset or property right or such Loan Party’s loss of
use of such asset or property right or (2) a breach, termination or default
under any lease, license, contract or agreement (other than to the extent that
to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408, 9-409 or other applicable provisions of the UCC of
any relevant jurisdiction or any other applicable law) to which such Loan Party
is party; provided that in any event, immediately upon the ineffectiveness,
lapse or termination of any such provision, the term “Excluded Assets” shall not
include all such rights and interests, (xiii) assets to the extent a security

 

10



--------------------------------------------------------------------------------

interest in such assets would result in material adverse tax consequences to the
Borrower or any of its Subsidiaries as reasonably determined by the Borrower in
consultation with the Administrative Agent and (xiv) those assets as to which
the Administrative Agent and the Borrower reasonably agree that the cost of
obtaining such a security interest or perfection thereof are excessive in
relation to the benefit to the Lenders of the security to be afforded thereby;
provided that, “Excluded Assets” shall not include any proceeds, products,
substitutions or replacements of Excluded Assets (unless such proceeds,
products, substitutions or replacements would otherwise constitute Excluded
Assets).

“Excluded Equity Interests” means, with respect to Equity Interests,
(v) issuances in connection with the Convertible Notes Repurchase, (w) issuances
pursuant to any employee equity compensation plan or agreement or other employee
equity compensation arrangement, any employee benefit plan or agreement or other
employee benefit arrangement or any nonemployee director equity compensation
plan or agreement or other non-employee director equity compensation arrangement
or pursuant to the exercise or vesting of any employee or director stock
options, restricted stock or restricted stock units, warrants or other equity
awards or pursuant to dividend reinvestment programs, (x) issuances by the
Borrower’s subsidiaries to the Borrower or its other subsidiaries, and
(y) director’s qualifying shares and/or other nominal amounts required to be
held by the Borrower or its subsidiaries pursuant to applicable law.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:

(a) income or franchise Taxes imposed on (or measured by) net income (i) by the
United States of America, or by the jurisdiction under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or
(ii) that are otherwise Other Connection Taxes;

(b) any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which the Borrower is
located;

(c) in the case of a Non-U.S. Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.19(b)), any U.S. Federal withholding
Taxes (x) resulting from any law in effect on the date such Non-U.S. Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Non-U.S. Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Taxes
pursuant to Section 2.17(a) or (y) attributable to such Non-U.S. Lender’s
failure to comply with Section 2.17(f); and

(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of May 29, 2018 (as amended by the First Amendment, dated as
of September 26, 2019, the Second Amendment, dated as of March 21, 2020 (the
“Second Amendment to the Existing Credit Agreement”), and as further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time), among Microchip Technology Incorporated, as borrower, the lenders from
time to time party thereto, JPMorgan Chase Bank, N.A., as administrative agent
and the other agents and parties party thereto.

“Factoring Transaction” means any transaction or series of transactions that may
be entered into by the Borrower or any Subsidiary pursuant to which the Borrower
or such Subsidiary may sell, convey, assign or otherwise transfer (or purport to
sell, convey, assign or otherwise transfer) Securitization Assets (which may
include a grant of security interest in such Securitization Assets so sold,
conveyed, assigned or otherwise transferred or purported to be so sold,
conveyed, assigned or otherwise transferred) to any Person.

 

11



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to
Section 1471(b)(1) of the Code, and any intergovernmental agreement entered into
in connection with the implementation of such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries (other than
an Affected Domestic Subsidiary) directly owns or Controls more than 50% of such
Foreign Subsidiary’s issued and outstanding Equity Interests.

“Foreign Pledge Subsidiary” means each First Tier Foreign Subsidiary which is a
Material Foreign Subsidiary.

“Foreign Sub Holdco” means any Subsidiary organized under the laws of a
jurisdiction located in the United States of America substantially all of the
assets of which consists of stock (or stock and debt obligations owed or treated
as owed) in one or more “controlled foreign corporations” as defined in
Section 957 of the Code and/or one or more Subsidiaries described in this
definition.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the

 

12



--------------------------------------------------------------------------------

payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business or any indemnification obligations entered into in
the ordinary course of business. The amount of any Guarantee shall be deemed to
be the lower of (i) an amount equal to the stated or determined amount of the
primary obligation in respect of which such Guarantee is made and (ii) the
maximum amount for which such guaranteeing Person may be liable pursuant to the
terms of the instrument embodying such Guarantee, or, if such Guarantee is not
an unconditional guarantee of the entire amount of the primary obligation and
such maximum amount is not stated or determinable, the amount of such
guaranteeing person’s maximum reasonably anticipated liability in respect
thereof determined by such person in good faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, friable asbestos, polychlorinated biphenyls,
radon gas, infectious or medical wastes and all other substances or wastes of
any nature regulated pursuant to any Environmental Law.

“IBA” has the meaning assigned to such term in Section 1.07.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable, intercompany charges of expenses and other accrued obligations, in each
case incurred in the ordinary course of business and (ii) obligations which are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been set aside in accordance with GAAP), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, and (i) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding anything to the contrary in the foregoing, in connection with
any Permitted Acquisition or any other acquisition by the Borrower or any
Subsidiary permitted hereunder (or any sale, transfer or other disposition by
the Borrower or any Subsidiary permitted hereunder), the term “Indebtedness”
shall not include contingent post-closing purchase price adjustments or
earn-outs to which the seller in such Permitted Acquisition or such other
acquisition (or the buyer in such sale, transfer or other disposition, as the
case may be) may become entitled or contingent indemnity obligations that may be
owed to such seller (or buyer, if applicable) in respect thereof. The amount of
Indebtedness of any Person for purposes of clause (e) above shall (unless such
Indebtedness has been assumed by such Person) be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair
market value of the property encumbered thereby as determined by such Person in
good faith. Notwithstanding the foregoing and for avoidance of doubt,
obligations arising from Swap Agreements or any Permitted Call Spread Swap
Agreement shall not be considered Indebtedness.

 

13



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Initial Permitted Secured Indebtedness” shall have the meaning assigned to such
term in the definition of “Permitted Secured Indebtedness”.

“Intercreditor Agreement” means that certain First Lien Priority Intercreditor
Agreement, dated as of May 29, 2018 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time), among the
Borrower, the other grantors party thereto, JPMorgan Chase Bank, N.A. as Credit
Agreement Collateral Agent and as Authorized Representative for the Credit
Agreement Secured Parties (as each such term is defined therein), and Wells
Fargo Bank, National Association, as Notes Collateral Agent and as Authorized
Representative for the Notes Secured Parties (as each such term is defined
therein), and each additional authorized representative from time to time party
thereto, including JPMorgan Chase Bank, N.A. as Additional Senior Class Debt
Representative and Additional First Lien Priority Collateral Agent.

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.11(b).

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08 in the form attached hereto
as Exhibit H-2.

“Intellectual Property” has the meaning assigned to such term in the Security
Agreement.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date, (b) with respect
to any Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for

 

14



--------------------------------------------------------------------------------

the longest period (for which the LIBOR Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and
(b) the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen
Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time.

“IRS” means the United States Internal Revenue Service.

“Joint Bookrunners” means, collectively, JPMorgan Chase Bank, N.A., SunTrust
Robinson Humphrey, Inc., Wells Fargo Securities, LLC and BNP Paribas.

“Joint Lead Arrangers” means, collectively, JPMorgan Chase Bank, N.A., SunTrust
Robinson Humphrey, Inc., Wells Fargo Securities, LLC and BNP Paribas.

“Junior Convertible Notes” means the Borrower’s 2.250% Convertible Junior
Subordinated Notes due 2037 issued pursuant to the terms of the Indenture dated
as of February 15, 2017 by and between the Borrower and Wells Fargo Bank,
National Association, as trustee.

“Lender” means each Person listed on Schedule 2.01 as of the Effective Date, and
any other Person that shall have become a Lender hereunder pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing and for any
applicable Interest Period, the London interbank offered rate as administered by
the ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
or, in the event such rate does not appear on either of such Reuters pages, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion (in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, on the Quotation Day for such Interest Period; provided that, if
the LIBOR Screen Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement; provided, further, that if a LIBOR Screen
Rate shall not be available at such time for Dollars and Interest Period (an
“Impacted Interest Period”), then the LIBO Rate shall be the Interpolated Rate
for Dollars and such Interest Period at such time; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, the Disclosure Letter, the Subsidiary
Guaranty, the Collateral Documents, and all other agreements, instruments,
reaffirmations and fee letters executed and delivered to, or in favor of, the
Administrative Agent or any Lenders in connection with this Agreement or the

 

15



--------------------------------------------------------------------------------

transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” means “margin stock” as defined under Regulation U promulgated by
the Federal Reserve Bank.

“Material Acquisition” has the meaning assigned to such term in the definition
of “Consolidated EBITDA”.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Borrower and the
Subsidiaries taken as a whole (b) the validity or enforceability of this
Agreement or any and all other Loan Documents or (c) the rights or remedies of
the Administrative Agent and the Lenders under this Agreement and all other Loan
Documents taken as a whole.

“Material Disposition” has the meaning assigned to such term in the definition
of “Consolidated EBITDA”.

“Material Domestic Subsidiary” means each Domestic Subsidiary (excluding, for
purposes of determining Subsidiary Guarantors, any Affected Domestic Subsidiary)
(i) which, as of the most recent fiscal quarter of the Borrower, for the period
of four consecutive fiscal quarters then ended, for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) (or, if prior to the date
of the delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a)), contributed greater than ten percent (10%) of Consolidated
EBITDA for such period or (ii) which contributed greater than ten percent (10%)
of Consolidated Total Assets as of such date; provided that, if at any time the
aggregate amount of Consolidated EBITDA or Consolidated Total Assets
attributable to all Domestic Subsidiaries (excluding, for purposes of
determining Subsidiary Guarantors, Affected Domestic Subsidiaries) that are not
Material Domestic Subsidiaries exceeds fifteen percent (15%) of Consolidated
EBITDA for any such period or fifteen percent (15%) of Consolidated Total Assets
as of the end of any such fiscal quarter, the Borrower (or, in the event the
Borrower has failed to do so within ten (10) days, the Administrative Agent)
shall designate sufficient Domestic Subsidiaries as “Material Domestic
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Domestic Subsidiaries.

“Material Foreign Subsidiary” means each Foreign Subsidiary (i) which, as of the
most recent fiscal quarter of the Borrower, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) (or, if prior to the date of the delivery of
the first financial statements to be delivered pursuant to Section 5.01(a) or
(b), the most recent financial statements referred to in Section 3.04(a)),
contributed greater than five percent (5%) of Consolidated EBITDA for such
period or (ii) which contributed greater than five percent (5%) of Consolidated
Total Assets as of such date.

 

16



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans), or net
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$100,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Material Subsidiaries”, collectively, means Material Domestic Subsidiaries and
Material Foreign Subsidiaries.

“Maturity Date” means the date that is 364 days after the Effective Date.

“Microsemi” means Microsemi Corporation, a Delaware corporation.

“Microsemi Acquisition” means the acquisition of all of the outstanding capital
stock of Microsemi by the Borrower pursuant to the terms of the Microsemi
Acquisition Agreement.

“Microsemi Acquisition Agreement” means that certain Agreement and Plan of
Merger, dated as of March 1, 2018, by and among the Borrower, Maple Acquisition
Corporation and Microsemi.

“Minimum Convertible Notes Repurchase Amount” means the repurchase by the
Borrower, in one or more transactions, on or after the Effective Date and prior
to June 20, 2020 of Convertible Senior Subordinated Notes in an aggregate
principal amount of at least $500,000,000, the cash portion of which shall be
financed with the issuance of Permitted Secured Indebtedness.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Available Cash” means, from an Asset Sale or Recovery Event, cash payments
received (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or otherwise and net
proceeds from the sale or other disposition of any securities or other assets
received as consideration, but only as and when received, but excluding any
other consideration received in the form of assumption by the acquiring Person
of Indebtedness or other obligations relating to the properties or assets that
are the subject of such Asset Sale or Recovery Event or received in any other
non-cash form) therefrom, in each case net of: (i) all legal, accounting,
investment banking, title and recording tax expenses, commissions and other fees
and expenses incurred, and all Federal, state, provincial, foreign and local
taxes required to be paid or accrued as a liability under GAAP (after taking
into account any available tax credits or deductions and any tax sharing
agreements), as a consequence of such Asset Sale or Recovery Event, including,
in the case of an Asset Sale by or Recovery Event with respect to any
Subsidiary, any such amounts or taxes payable if such cash were to be
distributed to the Borrower; (ii) all payments made on any Indebtedness that is
secured by any assets subject to such Asset Sale or Recovery Event, in
accordance with the terms of any permitted Lien upon such assets, or which must
by its terms, or in order to obtain a necessary consent to such Asset Sale or
Recovery Event, or by applicable law be repaid out of the proceeds from such
Asset Sale or Recovery Event (other than the Loans or any other similar
Indebtedness secured generally by the Collateral); (iii) all distributions and
other payments required to be made to minority interest holders in Subsidiaries
or joint ventures as a result of such Asset Sale or Recovery Event; (iv) any
costs associated with unwinding any related Swap Agreement

 

17



--------------------------------------------------------------------------------

in connection with such transaction; and (v) the deduction of appropriate
amounts to be provided by the seller as a reserve, in accordance with GAAP,
against any liabilities associated with the assets disposed of in such Asset
Sale or Recovery Event and retained by the Borrower or any Subsidiary after such
Asset Sale or Recovery Event.

“Net Cash Proceeds” means, with respect to any issuance or sale of Equity
Interests or any incurrence of Indebtedness, shall mean the cash proceeds of
such issuance or sale or such incurrence net of attorneys’ fees, accountants’
fees, underwriters’ or placement agents’ fees, listing fees, discounts or
commissions and brokerage, consultant and other fees, expenses and charges
actually incurred in connection with such issuance or sale or such incurrence
and net of taxes paid or payable as a result of such issuance or sale or such
incurrence (after taking into account any available tax credit or deductions and
any tax sharing arrangements) and any costs associated with the unwinding of any
related Swap Agreement in connection therewith.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations and indebtedness (including interest and fees
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), obligations and liabilities of any of the Borrower and its
Subsidiaries to any of the Lenders, the Administrative Agent or any indemnified
party, individually or collectively, existing on the Effective Date or arising
thereafter (including, without limitation, the Commitments and Loans), direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or in respect of any of the Loans made or other instruments
at any time evidencing any thereof.

“OFAC” has the meaning assigned to such term in the definition of Sanctions Laws
and Regulations.

“Original Currency” has the meaning assigned to such term in Section 2.18(a).

“Other Applicable Indebtedness” has the meaning set forth in
Section 2.11(c)(ii)(B).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

 

18



--------------------------------------------------------------------------------

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Borrower or
any Subsidiary of (i) all or substantially all the assets of or (ii) all or
substantially all the Equity Interests in, a Person or division or line of
business of a Person, if, at the time of and immediately after giving effect
thereto, (a) no Default has occurred and is continuing or would arise
immediately after giving effect thereto, (b) such Person or division or line of
business is engaged in the same or a substantially similar line of business as
the Borrower and the Subsidiaries or business reasonably related or incidental
thereto, (c) the Borrower and the Subsidiaries are in compliance, on a Pro Forma
Basis after giving effect to such acquisition, with the covenants contained in
Section 6.11 recomputed as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements are available, as if such
acquisition (and any related incurrence or repayment of Indebtedness, with any
new Indebtedness being deemed to be amortized over the applicable testing period
in accordance with its terms) had occurred on the first day of each relevant
period for testing such compliance and, if the aggregate consideration paid in
respect of such acquisition exceeds $150,000,000, the Borrower shall have
delivered to the Administrative Agent a certificate of a Financial Officer of
the Borrower to such effect, together with all relevant financial information
and statements reasonably requested by the Administrative Agent and (d) in the
case of an acquisition or merger involving the Borrower or a Subsidiary, the
Borrower or such Subsidiary (or another Person that merges or consolidates with
such Subsidiary and that, immediately after the consummation of such merger or
consolidation, becomes a Subsidiary) is the surviving entity of such merger
and/or consolidation.

 

19



--------------------------------------------------------------------------------

“Permitted Call Spread Swap Agreements” means (a) any Swap Agreement (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which the Borrower acquires an option requiring the counterparty
thereto to deliver to the Borrower shares of common stock of the Borrower, the
cash value of such shares or a combination thereof from time to time upon
exercise of such option and (b) any Swap Agreement pursuant to which the
Borrower issues to the counterparty thereto warrants to acquire common stock of
the Borrower (whether such warrant is settled in shares, cash or a combination
thereof), in each case entered into by the Borrower in connection with the
issuance of Convertible Debt Securities; provided that (i) the terms, conditions
and covenants of each such Swap Agreement shall be such as are customary for
Swap Agreements of such type (as determined by the Board of Directors of the
Borrower in good faith) and (ii) in the case of clause (b) above, such Swap
Agreement is intended by the Borrower be classified as an equity instrument in
accordance with GAAP. For purposes of this definition, the term “Swap Agreement”
shall be construed without giving effect to clause (ii) of the proviso in the
definition of Swap Agreement.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations (including pledges or deposits securing liability for
reimbursement or indemnity arrangements and letter of credit or bank guaranty
reimbursement arrangements with respect thereto);

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(g) leases or subleases granted to other Persons and not interfering in any
material respect with the business of the lessor or sublessor;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection within the importation of
goods;

(i) Liens on insurance proceeds securing the premium of financed insurance
proceeds;

(j) licenses of Intellectual Property in the ordinary course of business
(including, intercompany licensing of Intellectual Property between the Borrower
and any Subsidiary and between Subsidiaries in connection with cost-sharing
arrangements, distribution, marketing, make-sell or other similar arrangements);
and

 

20



--------------------------------------------------------------------------------

(k) any interest or title of a lessor or sublessor under any lease of real
property or personal property;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
ninety (90) days for securities (i) described in clause (a) above, or
(ii) included in the investment policy described in clause (g) below and, in
each case, entered into with a financial institution satisfying the criteria
described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(f) cash denominated in U.S. Dollars, Pounds Sterling, euro or, in the case of
any Foreign Subsidiary, such local currencies held by it from time to time in
the ordinary course of business; and

(g) any other investments permitted by the Borrower’s investment policy as such
policy is in effect, and as disclosed to the Administrative Agent, prior to the
Effective Date and as such policy may be amended, restated, supplemented or
otherwise modified from time to time.

“Permitted Qualifying Indebtedness” means unsecured Indebtedness of the Borrower
(including unsecured Subordinated Indebtedness to the extent subordinated to the
Obligations on terms reasonably acceptable to the Administrative Agent);
provided that (i) both immediately prior to and after giving effect (including
pro forma effect) thereto, no Default or Event of Default shall exist or would
result therefrom, (ii) such Indebtedness matures after, and does not require any
scheduled amortization or other scheduled payments of principal prior to, the
date that is 181 days after the 2023 Maturity Date (it being understood that any
provision requiring an offer to purchase such Indebtedness as a result of change
of control or asset sale shall not violate the foregoing restriction), (iii)
such Indebtedness is not guaranteed by any Subsidiary of the Borrower other than
the Subsidiary Guarantors (which guarantees, if such

 

21



--------------------------------------------------------------------------------

Indebtedness is subordinated, shall be expressly subordinated to the Obligations
on terms not less favorable to the Lenders than the subordination terms of such
Subordinated Indebtedness) and (iv) the covenants applicable to such
Indebtedness are not more onerous or more restrictive in any material respect
(taken as a whole) than the applicable covenants set forth in this Agreement.

“Permitted Secured Indebtedness” means secured Indebtedness of the Borrower
issued or incurred on or after the Effective Date (including by depositing the
proceeds thereof into an escrow account prior to their being applied for the
purpose set forth below), provided that (i) the aggregate principal amount of
all Permitted Secured Indebtedness issued or incurred at any date of
determination shall not exceed an amount that, after giving effect (including on
a Pro Forma Basis) to such issuance or incurrence, would be permitted to be
incurred pursuant to the “Senior Leverage Ratio” set forth in Section 2.20(a) of
the Existing Credit Agreement (as in effect on the Effective Date), (ii) except
with respect to Permitted Secured Indebtedness in an aggregate principal amount
not to exceed, together with the aggregate principal amount of Loans made on the
Effective Date, $1,000,000,000 the Net Cash Proceeds of which are applied by the
Borrower to finance a Convertible Notes Repurchase (such Permitted Secured
Indebtedness, the “Initial Permitted Secured Indebtedness), any Permitted
Secured Indebtedness (including any Permitted Secured Indebtedness that repays
or refinances Initial Permitted Secured Indebtedness) does not mature and does
not require any scheduled amortization or other scheduled payments of principal
prior to the date that is 91 days after the 2023 Maturity Date (other than
customary asset sale, event of loss, fundamental change or change of control
mandatory offers to purchase and customary acceleration rights after an event of
default), (iii) such Permitted Secured Indebtedness is not guaranteed by any
Subsidiary of the Borrower other than the Subsidiary Guarantors, (iv) such
Permitted Secured Indebtedness shall be secured only by the Collateral on a pari
passu basis, and (v) the covenants applicable to such Permitted Secured
Indebtedness are not more onerous or more restrictive in any material respects
(taken as a whole) than the applicable covenants set forth in this Agreement (as
determined by the Borrower in its reasonable judgement).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreements” means any pledge agreements, share mortgages, charges and
comparable instruments and documents from time to time executed pursuant to the
terms of this Agreement in favor of the Administrative Agent for the benefit of
the Secured Parties as amended, restated, supplemented or otherwise modified
from time to time.

“Pledge Subsidiary” means each Domestic Pledge Subsidiary and each Foreign
Pledge Subsidiary.

“Pledged Equity” means all pledged Equity Interests in or upon which a security
interest or Lien is from time to time granted to the Administrative Agent, for
the benefit of the Secured Parties, under the Pledge Agreements and the other
Collateral Documents.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

22



--------------------------------------------------------------------------------

“Pro Forma Basis” means, with respect to any event, the calculation of
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) (or,
prior to the delivery of any such financial statements, ending with the last
fiscal quarter included in the financial statements referred to in
Section 3.04), and, to the extent applicable, giving effect to the historical
earnings and cash flows associated with the assets acquired or disposed of and
any related incurrence or reduction of Indebtedness, all in accordance with GAAP
and Article 11 of Regulation S-X under the Securities Act of 1933, as amended.
It is understood and agreed that, for purposes of calculating compliance with
the financial covenants set forth in Section 6.11 and otherwise calculating any
applicable ratio, test or basket availability (but not for purposes of
determining or calculating the Applicable Rate), any computations of
Consolidated EBITDA giving effect to any Material Acquisition may give effect to
(i) any projected cost synergies or cost savings (in each case net of continuing
associated expenses) expected to be realized as a result of such Material
Acquisition to the extent such cost synergies or cost savings would be permitted
to be reflected in financial statements prepared in compliance with Article 11
of Regulation S-X under the Securities Act of 1933, as amended (the “S-X
Adjustments”), and (ii) any other demonstrable cost synergies and cost-savings
(in each case net of continuing associated expenses) not included in the
foregoing clause (i) that are reasonably projected in good faith by the Borrower
to be achieved in connection with any such Material Acquisition within the
12-month period following the consummation of such Material Acquisition, that
are reasonably identifiable, quantifiable and factually supportable in the good
faith judgment of the Borrower and that are set forth in reasonable detail in a
certificate of a Financial Officer of the Borrower (the “Additional
Adjustments”); provided that (x) all adjustments pursuant to this sentence will
be without duplication of any amounts that are otherwise included or added back
in computing Consolidated EBITDA in accordance with the definition of such term,
whether through pro forma adjustment or otherwise, (y) if Additional Adjustments
are to be added to Consolidated EBITDA pursuant to clause (ii) above, the
aggregate amount of Additional Adjustments for any period being tested shall not
exceed 10% of the Consolidated EBITDA for such period (calculated prior to
giving effect to the Additional Adjustments) and (z) if any cost synergies or
cost savings included in any pro forma calculations based on the anticipation
that such cost synergies or cost savings will be achieved within such 12-month
period shall at any time cease to be reasonably anticipated by the Borrower to
be so achieved, then on and after such time pro forma calculations required to
be made hereunder shall not reflect such cost synergies or cost savings.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning set forth in Section 9.21.

“Qualified Factoring Transaction” means any Factoring Transaction that meets the
following conditions:

 

  (1)

such Factoring Transaction is non-recourse to, and does not obligate, the
Borrower or any Subsidiary, or their respective properties or assets (other than
Securitization Assets) in any way (other than in respect of the Standard
Securitization Undertakings);

 

23



--------------------------------------------------------------------------------

  (2)

all sales, conveyances, assignments and/or contributions of Securitization
Assets by the Borrower or any Subsidiary are made at fair market value (as
determined in good faith by a Financial Officer of the Borrower), and

 

  (3)

such Factoring Transaction (including financing terms, covenants, termination
events (if any) and other provisions thereof) are market terms at the time such
Factoring Transaction is first entered into (as determined in good faith by a
Financial Officer of the Borrower).

The grant of a security interest in any Securitization Assets of the Borrower or
any of its Subsidiaries to secure any Indebtedness permitted pursuant to
Section 6.01 (other than any Indebtedness in respect of a Qualified Factoring
Transaction) shall not be deemed a Qualified Factoring Transaction.

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the Business Day on which it is market practice in the London
interbank market for the Administrative Agent to give quotations for deposits in
Dollars of such Eurocurrency Borrowing for delivery on the first day of such
Interest Period.

“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding arising after the
Effective Date relating to any asset of the Borrower or any of its Subsidiaries;
provided that “Recovery Event” shall not include the proceeds of business
interruption insurance.

“Reference Amount” has the meaning set forth in Section 2.12.

“Reference Bank Rate” means the arithmetic mean of the rates supplied to the
Administrative Agent at its request by the Reference Banks (as the case may be)
as of the applicable time on the Quotation Day for Loans in the applicable
currency and the applicable Interest Period as the rate at which the relevant
Reference Bank could borrow funds in the London (or other applicable) interbank
market in the relevant currency and for the relevant period, were it to do so by
asking for and then accepting interbank offers in reasonable market size in that
currency and for that period.

“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Borrower. No Lender shall be obligated to be a
Reference Bank without its consent.

“Reference Period” has the meaning assigned to such term in the definition of
“Consolidated EBITDA”.

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Rejecting Lender” has the meaning set forth in Section 2.11(c)(ii)(G).

“Reinvested Deferred Amount” has the meaning set forth in
Section 2.11(c)(ii)(B).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

24



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Restricted Asset Sale Amount” has the meaning set forth in
Section 2.11(c)(ii)(D).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary. Notwithstanding the foregoing, and for the avoidance of doubt,
(i) the conversion of (including any cash payment upon conversion), or payment
of any principal or premium on, or payment of any interest with respect to, or
any purchase, redemption, retirement or other acquisition of, any Convertible
Debt Securities shall not constitute a Restricted Payment and (ii) any payment
with respect to, or early unwind or settlement of, any Permitted Call Spread
Swap Agreement shall not constitute a Restricted Payment.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions Laws and Regulations (at the time
of this Agreement, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctions Laws and Regulations” means all economic or financial sanctions or
trade embargoes imposed, administered or enforced from time to time by (a) the
U.S. government, including those administered by the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State,
or (b) the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority.

“SEC” means the United States Securities and Exchange Commission.

“Second Amendment to Existing Credit Agreement” shall the meaning assigned to
such term in the definition of “Existing Credit Agreement”.

“Securitization Assets” means accounts receivable, royalty or other revenue
streams, other rights to payment, including with respect to rights of payment
pursuant to the terms of joint ventures (in each case, whether now existing or
arising in the future), and any assets related thereto, including all collateral
securing any of the foregoing, all contracts and all guarantees or other
obligations in respect of any of the foregoing, proceeds of any of the foregoing
and other assets which are customarily transferred or in respect of which
security interests are customarily granted in connection with non-recourse
(other than Standard Securitization Undertakings), asset securitization or
factoring transactions and any Swap Agreements entered into by the Borrower or
any such Subsidiary in connection with such assets subject to a Qualified
Factoring Transaction.

 

25



--------------------------------------------------------------------------------

“Secured Parties” means the holders of the Obligations from time to time and
shall include (i) each Lender in respect of its Loans, (ii) the Administrative
Agent, and the Lenders in respect of all other present and future obligations
and liabilities of the Borrower and each Subsidiary of every type and
description arising under or in connection with this Agreement or any other Loan
Document, (iii) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Borrower to such Person hereunder and under
the other Loan Documents, and (iv) their respective successors and (in the case
of a Lender, permitted) transferees and assigns.

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the Effective Date, in the form of
Exhibit I between the Loan Parties and the Administrative Agent, for the benefit
of the Administrative Agent and the other Secured Parties, as the same may be
amended, restated, reaffirmed, amended and restated, supplemented or otherwise
modified from time to time.

“Senior Leverage Ratio” has the meaning assigned to such term in
Section 6.11(c).

“Senior Notes” means the 3.922% Senior Secured Notes due 2021 and the 4.333%
Senior Secured Notes due 2023 issued by the Borrower pursuant to the Senior
Notes Indenture (including by depositing the proceeds thereof into an escrow
account prior to their being applied for the purpose set forth below), and
extensions, refinancings, renewals and replacements of any such Indebtedness
with Indebtedness of a similar type that does not increase the outstanding
principal amount thereof, except by an amount equal to a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such extensions, renewals, refinancings or replacements.

“Senior Notes Indenture” mean that certain Indenture, dated as of May 29, 2018,
among the Borrower, the subsidiary guarantors from time to time party thereto
(including the Subsidiary Guarantors), and Wells Fargo Bank, National
Association, as trustee and as collateral agent, as amended, restated, amended
and restated, extended, supplemented or otherwise modified from time to time.

“specified currency” has the meaning assigned to such term in Section 2.21.

“Specified Quarters” has the meaning assigned to such term in Section 6.11(a).

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary that,
taken as a whole, are customary in a Factoring Transaction.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall, in the
case of Dollar denominated Loans, include those imposed pursuant to Regulation D
of the Board. Eurocurrency Loans shall be deemed to be subject to such reserve,
liquid asset, fee or similar requirements without benefit of or credit for
proration, exemptions or

 

26



--------------------------------------------------------------------------------

offsets that may be available from time to time to any Lender under any
applicable law, rule or regulation, including Regulation D of the Board. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve, liquid asset or similar
requirement.

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which by its terms is subordinated to payment of the
obligations under the Loan Documents.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means each Material Domestic Subsidiary that is a party
to the Subsidiary Guaranty and Microchip Technology LLC, a Delaware limited
liability company, and Silicon Storage Technology LLC, a Delaware limited
liability company. The Subsidiary Guarantors on the Effective Date are
identified as such in Schedule 3.01 to the Disclosure Letter.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
in the form of Exhibit F (including any and all supplements thereto) and
executed by each Subsidiary Guarantor, as amended, restated, reaffirmed, amended
and restated, supplemented or otherwise modified from time to time.

“Supported QFC” has the meaning set forth in Section 9.21.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that, for the avoidance of
doubt, the following shall not be deemed a “Swap Agreement”: (i) any phantom
stock or similar plan (including, any stock option plan) providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of the Borrower or the Subsidiaries, (ii) any stock
option or warrant agreement for the purchase of Equity Interests of the
Borrower, (iii) the purchase of Equity Interests or Indebtedness (including
securities convertible into Equity Interests) of Borrower pursuant to delayed
delivery contracts or (iv) any of the foregoing to the extent that it
constitutes a derivative embedded in a convertible security issued by the
Borrower.

“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements with a Lender or an Affiliate of a Lender, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction.

 

27



--------------------------------------------------------------------------------

“S-X Adjustments” has the meaning assigned to such term in the definition of
“Pro Forma Basis”.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Total Leverage Ratio” has the meaning assigned to such term in Section 6.11(a).

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents and the borrowing of Loans
hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.21.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

28



--------------------------------------------------------------------------------

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurocurrency Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; provided further
that in the event the Borrower requests such an amendment, the Administrative
Agent and the Required Lenders shall negotiate in good faith to evaluate such
proposed amendment. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) in a manner such that any obligations relating to a
lease that was accounted for by such Person as an operating lease as of
March 31, 2018 and any similar lease entered into after March 31, 2018 by the
Borrower or any Subsidiary shall be accounted for as obligations relating to an
operating lease and not as Capital Lease Obligations.

 

29



--------------------------------------------------------------------------------

SECTION 1.05. Status of Obligations. In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Administrative Agent and the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Notwithstanding the foregoing and for the avoidance of doubt, the Borrower shall
not be required to amend or supplement the definition of “Indebtedness” or
“Senior Debt” in the indenture under which any Convertible Debt Securities
outstanding on the Effective Date were issued with respect to the Obligations.

SECTION 1.06. [Reserved].

SECTION 1.07. Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.14(b) of this Agreement,
such Section 2.14(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to
Section 2.14, in advance of any change to the reference rate upon which the
interest rate on Eurocurrency Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

SECTION 1.08. [Reserved].

SECTION 1.09. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under the Delaware Limited
Liability Company Act or the Delaware

 

30



--------------------------------------------------------------------------------

Revised Uniform Limited Partnership Act (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized and acquired on the first
date of its existence by the holders of its Equity Interests at such time.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth in this
Agreement and the other Loan Documents, each Lender (severally and not jointly)
agrees to make Loans to the Borrower denominated in Dollars on the Effective
Date in an aggregate principal amount not to exceed such Lender’s Commitment.
The Loans may from time to time be Eurocurrency Loans or ABR Loans, as
determined by the Borrower noticed to the Administrative Agent in accordance
with Sections 2.02 and 2.08. The respective obligations of the Lenders under
this Agreement are several and not joint and no Lender shall be responsible for
the failure of any Lender to satisfy its obligations hereunder. Amounts repaid
or prepaid in respect of Loans may not be reborrowed.

SECTION 2.02. Borrowings. Notwithstanding any other provision of this Agreement,
the Borrower shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested would end after the
Maturity Date; provided that there shall not at any time be more than a total of
ten (10) Eurocurrency Borrowings outstanding.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request (a) by irrevocable written
notice (via a written Borrowing Request signed by the Borrower, promptly
followed by telephonic confirmation of such request) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., New York City time, three
(3) Business Days before the Effective Date or (b) by written notice or by
telephone in the case of an ABR Borrowing, not later than 12:00 noon, New York
City time, one (1) Business Day before the Effective Date. Any telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then, subject to the
requirements of Sections 2.01, the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the Borrower shall be deemed to have selected an
Interest Period

 

31



--------------------------------------------------------------------------------

of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04. [Reserved].

SECTION 2.05. [Reserved].

SECTION 2.06. [Reserved].

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City or Chicago and designated by the Borrower in the Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08. Interest Elections. (a) The Borrowing initially shall be of the
Type specified in the Borrowing Request and, in the case of a Eurocurrency
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders and each such portion shall be considered a separate
Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone or irrevocable written notice
by the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request signed by the Borrower. Notwithstanding any contrary provision herein,
this Section shall not be construed to permit the Borrower to elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02.

 

32



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments. Unless previously
terminated, the Commitments shall terminate immediately after making the Loans
on the Effective Date.

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a)
[Reserved].

(b) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the unpaid principal amount of such
Lender’s Loans on the Maturity Date.    

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

33



--------------------------------------------------------------------------------

(e) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing of any Loans in whole or in part, subject
to prior notice in accordance with the provisions of this Section 2.11(a). The
Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment hereunder not later than 12:00 noon, New York City
time, three (3) Business Days before the date of prepayment or (ii) in the case
of prepayment of an ABR Borrowing, not later than 12:00 noon, New York City
time, one (1) Business Day before the date of prepayment. Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
the Borrowing or portion thereof to be prepaid; provided that the Borrower may
rescind (or delay the date of prepayment identified in) any notice of prepayment
of any Loans by written notice to the Administrative Agent not later than 12:00
noon, New York City time, on such prepayment date if such prepayment would have
resulted from a refinancing of all or a portion of the applicable Loans or other
conditional event, which refinancing or other conditional event shall not be
consummated or shall otherwise be delayed in Borrower’s sole discretion.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02.

(b) [Reserved].

(c) Mandatory Prepayments. The Borrower shall prepay the Loans hereunder (and
prior to the Effective Date, Commitments shall be subject to automatic reduction
upon receipt of any such amounts) on a dollar-for-dollar basis, as follows:

(i) [Reserved].

(ii) Loans.

(A) Indebtedness. If (x) the Borrower or any Subsidiary shall at any time incur
any Indebtedness (including hybrid securities and debt securities convertible to
equity) constituting Permitted Secured Indebtedness or (y) the Borrower shall at
any time issue any Equity Interests (other than Excluded Equity Interests), then
promptly and in any event

 

34



--------------------------------------------------------------------------------

within five (5) Business Days of receipt by the Borrower or the Subsidiary of
the Net Cash Proceeds from the incurrence or issuance of such Indebtedness or
issuance of Equity Interests, the Borrower shall prepay the Loans in an
aggregate amount equal to 100% of the amount of all such Net Cash Proceeds. The
amount of each such prepayment shall be applied to the outstanding Loans until
paid in full.

(B) Asset Sales. If the Borrower or any Subsidiary shall at any time or from
time to time make any Asset Sale or shall suffer an Event of Loss resulting in
Net Available Cash in excess of $250,000,000 (the “Asset Sale Threshold”) in the
aggregate for all such Asset Sales or Events of Loss (other than as a result of
proceeds pending investment or reinvestment pursuant the proviso hereto), the
Borrower shall prepay the Loans in an aggregate amount equal to 100% of the
amount of all such Net Available Cash in excess of the Asset Sale Threshold;
provided that, in the case of each Asset Sale and Event of Loss, if the Borrower
notifies the Administrative Agent within three (3) months of the applicable
Asset Sale or receipt of Net Available Cash from an Event of Loss (the
“Reinvestment Notice”) that the Borrower or the applicable Subsidiary intends to
invest or reinvest, as applicable, within three (3) months of the delivery of
such Reinvestment Notice (the “Reinvestment Option Period”) the Net Available
Cash thereof in any assets to be used by the Borrower or its Subsidiaries in its
business (the “Reinvested Deferred Amount”), then the Borrower shall not be
required to make a mandatory prepayment under this Section in respect of such
Reinvested Deferred Amount to the extent such Reinvested Deferred Amount is
actually invested or reinvested within such Reinvestment Option Period;
provided, however, that (x) if a Reinvestment Notice is not delivered within
three months of the applicable Asset Sale or Event of Loss, the Borrower shall
promptly prepay the Loans in the amount of such Net Available Cash from such
Asset Sale or such Event of Loss, and (y) if any Reinvested Deferred Amount has
not been so invested or reinvested prior to the expiration of the Reinvestment
Option Period, the Borrower shall promptly prepay the Loans in the amount of
such Reinvested Deferred Amount in excess of the amount specified above not so
invested or reinvested; provided, further, that if, at the time that any such
prepayment would be required hereunder, the Borrower is required to redeem,
repurchase, prepay or offer to repurchase any other Indebtedness secured on a
pari passu basis with the Obligations pursuant to the terms of the documentation
governing such Indebtedness with such Net Available Cash (such Indebtedness
required to be prepaid or offered to be so repurchased, the “Other Applicable
Indebtedness”), then the Borrower may apply such Net Available Cash on a pro
rata basis to the prepayment of the Loans and to the redemption, repurchase or
prepayment of the Other Applicable Indebtedness (determined on the basis of the
aggregate outstanding principal amount of the Loans and Other Applicable
Indebtedness (or accreted amount if such Other Applicable Indebtedness is issued
with original issue discount) at such time; provided that the portion of such
Net Available Cash allocated to the Other Applicable Indebtedness shall not
exceed the amount of such Net Available Cash required to be allocated to the
Other Applicable Indebtedness pursuant to the terms thereof, provided, further,
that to the extent the holders of the Other Applicable Indebtedness decline to
have such Indebtedness prepaid, redeemed or repurchased, the declined amount
shall promptly be applied to prepay the Loans in accordance with the terms
hereof. The amount of each such prepayment shall be applied to the outstanding
Loans until paid in full.

(C) [Reserved].

 

35



--------------------------------------------------------------------------------

(D) Notwithstanding any provision under this Section 2.11(c) to the contrary,
any amounts that would otherwise be required to be paid by the Borrower pursuant
to Section 2.11(c)(ii)(B) above shall not be required to be so prepaid (A) to
the extent any such Asset Sale is consummated by a Foreign Subsidiary or such
Net Available Cash in respect of any Event of Loss is received by a Foreign
Subsidiary, for so long as the repatriation to the United States of any such
amounts would be prohibited or materially delayed under any applicable law
(including any such laws with respect to financial assistance, corporate
benefit, thin capitalization, capital maintenance, liquidity maintenance and
similar legal principles, restrictions on upstreaming of cash intra group and
the fiduciary and statutory duties of the directors of the relevant
Subsidiaries) or (B) if the Borrower determines in good faith that the
repatriating of any amounts required to mandatorily prepay the Loans pursuant to
Section 2.11(c)(ii)(B) would result in a tax liability that is material to the
amount of funds otherwise required to be repatriated (including any withholding
tax) (such amount in clauses (A) and (B), a “Restricted Asset Sale Amount”), the
amount the Borrower shall be required to mandatorily prepay pursuant to
Section 2.11(c)(ii)(B) shall be reduced by the Restricted Asset Sale Amount
until such time as it may repatriate such Restricted Asset Sale Amount without
incurred such tax liability (but such Restricted Sale Amount shall be paid
pursuant to this Section 2.11(c) net of any taxes payable upon such
repatriation).

(E) [Reserved].

(F) [Reserved].

(G) Prepayments of Loans under this Section 2.11(c)(ii) shall be accompanied by
(i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments pursuant to Section 2.16, and applied pro rata in accordance
with Section 2.18(b).

SECTION 2.12. Fees. (a) The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage,
duration fees as follows: (a) if the Borrower has not repaid back 50% of the
aggregate principal amount of Loans borrowed on the Effective Date (such amount,
the “Reference Amount”) by June 20, 2020, 0.50% of such Reference Amount,
payable the day after such date, (b) 0.50% of the aggregate principal amount of
the Loans held by the Lenders on September 20, 2020, payable the day after such
date and (c) 0.50% of the aggregate principal amount of the Loans held by the
Lenders on December 20, 2020, payable the day after such date.

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

36



--------------------------------------------------------------------------------

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBOR Screen Rate is not available or published on a
current basis), for a Loan in the applicable currency or for the applicable
Interest Period; or

(ii) the Administrative Agent is advised by the Majority in Interest of the
Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan
for the applicable Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective and, unless repaid,
such Borrowing shall be made as an ABR Borrowing.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBOR Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Rate); provided that, if
such alternate rate of interest as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the

 

37



--------------------------------------------------------------------------------

contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 2.14(b), only to the extent the LIBOR Screen Rate for Dollars and such
Interest Period is not available or published at such time on a current basis),
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurocurrency Borrowing shall be
ineffective and, unless repaid, such Borrowing shall be made as an ABR
Borrowing.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Loans made by such Lender; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Recipient of making, continuing, converting into or maintaining any Loan or of
maintaining its obligation to make any such Loan or to reduce the amount of any
sum received or receivable by such Recipient hereunder, whether of principal,
interest or otherwise, then the Borrower will pay to such Recipient such
additional amount or amounts as will compensate such Recipient for such
additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by, such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c) A certificate of a Lender setting forth in reasonable detail the calculation
of the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender, as the case may be, the
amount shown as due on any such certificate within thirty (30) days after
receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs

 

38



--------------------------------------------------------------------------------

or reductions incurred more than 270 days prior to the date that such Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense to such
Lender attributable to such event. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within thirty (30) days after receipt
thereof.

SECTION 2.17. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by any
Loan Party under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by applicable law. If any Withholding
Agent determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such withholding (including such withholding of
Indemnified Taxes applicable to additional amounts payable under this Section),
the applicable Recipient receives the amount it would have received had no such
withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. The Borrower shall indemnify each Recipient
for any Indemnified Taxes that are paid or payable by such Recipient in
connection with any Loan Document

 

39



--------------------------------------------------------------------------------

(including amounts paid or payable under this Section 2.17(d)) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.17(d) shall
be paid within ten (10) days after the Recipient delivers to the Borrower a
certificate stating the amount of any Indemnified Taxes so paid or payable by
such Recipient and describing the basis for the indemnification claim. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent or the applicable Loan Party (as
applicable) in connection with any Loan Document and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 2.17(e) shall be paid within ten (10) days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrower and the Administrative Agent, at
the time or times prescribed by law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A) through (E) below) shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.17(f). If
any form or certification previously delivered pursuant to this Section expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within ten (10) days after such
expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to the Borrower shall, if it is legally
eligible to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies reasonably requested by the Borrower and the Administrative
Agent) on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

 

40



--------------------------------------------------------------------------------

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(2) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, and (2) a certificate substantially in the
form of Exhibit G-1 (a “U.S. Tax Certificate”) to the effect that such Lender is
not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership) (1) an IRS
Form W-8IMY on behalf of itself, (2) a certificate substantially in the form of
Exhibit G-2 or Exhibit G-3 and (3) the relevant forms prescribed in clauses (A),
(B), (C), (D) and (F) of this paragraph (f)(ii) that would be required of each
such beneficial owner or partner of such partnership if such beneficial owner or
partner were a Lender; provided, however, that if the Lender is a partnership
and one or more of its partners are claiming the exemption for portfolio
interest under Section 881(c) of the Code, such Lender may provide a U.S. Tax
Certificate in substantially the form of Exhibit G-4 on behalf of such partners;
or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include
any amendments made to Sections 1471 through 1474 of the Code after the
Effective Date.

 

41



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(h) Defined Terms. For purposes of this Section 2.17, the term “applicable law”
includes FATCA.

(i) FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Effective Date, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
this Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, or of amounts payable under Section 2.15, 2.16
or 2.17, or otherwise) prior to 12:00 noon, New York City time, in each case on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 500
Stanton Christiana Rd, Floor 01., Newark, DE, 19713-2105, except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments denominated in the same currency received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

 

42



--------------------------------------------------------------------------------

(c) At the election of the Administrative Agent, all payments of principal,
interest, fees, premiums, reimbursable expenses (including, without limitation,
all reimbursement for fees and expenses pursuant to Section 9.03), and other
sums payable under the Loan Documents, may be paid from the proceeds of
Borrowings made hereunder whether made following a request by the Borrower
pursuant to Section 2.03 or a deemed request as provided in this Section or may
be deducted from any deposit account of the Borrower maintained with the
Administrative Agent. The Borrower hereby irrevocably authorizes (i) the
Administrative Agent to make a Borrowing for the purpose of paying each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents and agrees that all such amounts charged shall
constitute Loans and that all such Borrowings shall be deemed to have been
requested pursuant to Sections 2.03, 2.04 or 2.05, as applicable and (ii) the
Administrative Agent to charge any deposit account of the Borrower maintained
with the Administrative Agent for each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Loan Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by all such Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the relevant Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the relevant Lenders the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the relevant
Lenders, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to 2.07(b), 2.18(e) or 9.03(c), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender and for the benefit of the Administrative Agent to satisfy such Lender’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid and/or (ii) hold any such amounts

 

43



--------------------------------------------------------------------------------

in a segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 or
2.17) and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

SECTION 2.20. [Reserved].

SECTION 2.21. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the

 

44



--------------------------------------------------------------------------------

Administrative Agent, as the case may be, in the specified currency, the
Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent, as the case may be, against such loss, and
if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrower.

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) [reserved];

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that, except as otherwise
provided in Section 9.02, this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby.

Subject to Section 9.18, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

SECTION 2.23. [Reserved].

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Borrower and the
other Loan Parties is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. Schedule 3.01 to the Disclosure Letter identifies each Subsidiary as
of the Effective Date, noting whether such Subsidiary is a Material Subsidiary,
the jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Borrower and the other Subsidiaries and,
if such percentage is not 100% (excluding directors’ qualifying shares as
required by law or shares held by nominees on behalf of the Borrower or any
Subsidiary as required by law), a description of each class issued and
outstanding. All of the outstanding shares of capital stock and other equity
interests of each Material Subsidiary are validly issued and outstanding and
fully paid and nonassessable and all such shares and other equity interests
indicated on Schedule 3.01 to the Disclosure Letter as owned by the Borrower or
another Subsidiary are owned, beneficially and of record, by the Borrower or any
Subsidiary free and clear of all

 

45



--------------------------------------------------------------------------------

Liens, other than Liens created under the Collateral Documents. There are no
outstanding commitments or other obligations of any Material Subsidiary to
issue, and no options, warrants or other rights of any Person to acquire, any
shares of any class of capital stock or other equity interests of any Material
Subsidiary.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions on the part of such Loan Parties and, if
required, actions by equity holders of such Loan Parties. The Loan Documents to
which each Loan Party is a party have been duly executed and delivered by such
Loan Party and constitute a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority by any Loan Party, except such as have
been obtained or made and are in full force and effect or as may be required in
connection with any Pledge Agreement and except for filings necessary to perfect
Liens created pursuant to the Collateral Documents, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any Loan Party or any order of any Governmental
Authority binding on any Loan Party, (c) will not violate or result in a default
under any indenture, material agreement or other material instrument binding
upon the Borrower or any Loan Party or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any Loan Party,
and (d) will not result in the creation or imposition of any Lien on any asset
of the Borrower or any Loan Party, other than Liens created under the Collateral
Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity (in the case of clause (i) only) and
cash flows (i) as of and for the fiscal year ended March 31, 2019 reported on by
Ernst & Young LLP, independent public accountants, and (ii) as of and for each
fiscal quarter and the portion of the fiscal year ended June 30, 2019,
September 30, 2019 and December 31, 2019, certified by one of its Financial
Officers (which certification is included in the exhibits to the Company’s
Quarterly Report on Form 10-Q for each fiscal quarter ended June 30, 2019,
September 30, 2019 and December 31, 2019). Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

(b) Since March 31, 2019, there has been no material adverse change in the
business, assets, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

(b) Each of the Borrower and its Subsidiaries owns or is licensed to use all
Intellectual Property material to its business, and, to the Borrower’s
knowledge, the use thereof by the Borrower and its Subsidiaries does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

46



--------------------------------------------------------------------------------

SECTION 3.06. Litigation, Environmental and Labor Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened in
writing against the Borrower or any of its Subsidiaries (i) as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement or the
Transactions.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

(c) There are no strikes, lockouts or slowdowns against the Borrower or any of
its Subsidiaries pending or, to their knowledge, threatened in writing that
could reasonably be expected to have a Material Adverse Effect. The hours worked
by and payments made to employees of the Borrower and its Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law relating to such matters, except to the
extent such violations, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. All material payments due
from the Borrower or any of its Subsidiaries, or for which any claim may be made
against the Borrower or any of its Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as liabilities on the books of the Borrower or such Subsidiary, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The consummation
of the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
under which the Borrower or any of its Subsidiaries is bound.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority (including, without limitation, the Office of Foreign
Assets Control, Department of Treasury) applicable to it or its property
(including, without limitation, the “Act” defined in Section 9.13) and all
indentures, agreements and other instruments binding upon it or its property,
except, in each case, where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 

47



--------------------------------------------------------------------------------

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11. Disclosure. When taken together with the Borrower’s filings with
the SEC, the Borrower has disclosed to the Lenders all agreements, instruments
and corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the written reports, financial statements, certificates or other written
information (other than general market or economic data) furnished by or on
behalf of the Borrower or any Subsidiary to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished), when
taken together with the Borrower’s filings with the SEC, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being understood that forecasts and projections are subject to contingencies and
no insurance can be given that any forecast or projection will be realized).

SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
Section 6.02.

SECTION 3.14. No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.15. Security Interest in Collateral. The provisions of the Collateral
Documents create legal and valid Liens on all the Collateral in favor of the
Administrative Agent, for the benefit of the Secured Parties, and (i) when
financing statements or other filings in appropriate form with respect to the
applicable Loan Parties are filed in the appropriate offices in the appropriate
jurisdictions and (ii) upon Administrative Agent taking such other actions to
perfect its security interest in the Collateral as contemplated by the Security
Agreement, such Liens constitute perfected and continuing Liens on the
Collateral to the extent such Liens may be perfected by taking the actions
contemplated by the foregoing clauses (i) and (ii), securing the Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of (a) Liens
permitted by Section 6.02, to the extent any such Liens permitted by
Section 6.02 would have priority over the Liens in favor of the Administrative
Agent pursuant to any applicable law and (b) Liens perfected only by possession
(including possession of any certificate of title) to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral.

SECTION 3.16. Sanctions Laws and Regulations; Anti-Corruption. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions Laws and Regulations, and the Borrower, its Subsidiaries and their
respective officers and directors and to the knowledge of the Borrower, their
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions Laws and Regulations in all material respects. None of the Borrower,
any Subsidiary, or to the Borrower’s knowledge any of its

 

48



--------------------------------------------------------------------------------

directors, officers, brokers or other agents acting or benefiting in any
capacity in connection with this Agreement, or any of the Borrower’s Affiliates
is a Designated Person. No Loan or the use of proceeds by Borrower of any Loan
will violate Anti-Corruption Laws or applicable Sanctions Laws and Regulations.

SECTION 3.17. EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

ARTICLE IV

Conditions

SECTION 4.01. Effectiveness. This Agreement and the Commitments hereunder shall
become effective subject to the satisfaction of each of the following conditions
as of the date hereof (the “Effective Date”):

(a) The Administrative Agent (or its counsel) shall have received from the
Borrower, each Lender and the Administrative Agent either a counterpart of this
Agreement signed on behalf of such party or written evidence satisfactory to the
Administrative Agent (which may include facsimile or other electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received from the Borrower and each
other Loan Party party thereto, a counterpart of (i) the Security Agreement,
(ii) the Subsidiary Guaranty, (iii) the joinder to the Intercreditor Agreement
pursuant to the terms thereof and (iv) the Disclosure Letter signed on behalf of
such party.

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Wilson Sonsini Goodrich & Rosati, P.C., counsel for the Loan Parties,
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel and covering such matters relating to the Loan Parties, this
Agreement and the other Loan Documents as the Administrative Agent shall have
reasonably requested. The Borrower hereby requests such counsel to deliver such
opinion.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel have reasonably requested relating to
the organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E to this
Agreement.

(e) The Administrative Agent shall have received payment of the Administrative
Agent’s and its affiliates’ fees and reasonable out-of-pocket expenses
(including reasonable out-of-pocket fees and expenses of counsel for the
Administrative Agent) in connection with this Agreement and the other Loan
Documents to the extent invoices therefor have been provided to the Borrower at
least one Business Day prior to the Effective Date.

(f) The Administrative Agent shall have received, at least 1 day prior to the
Effective Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act, in each case, requested at
least 2 days prior to the Effective Date.

 

49



--------------------------------------------------------------------------------

(g) The Convertible Notes Repurchase shall be consummated substantially
concurrently with the making of the Loans on the Effective Date.

(h) The following representations and warranties of the Loan Parties shall be
true and correct on and as of the Effective Date: Sections 3.01 (the first
sentence only), 3.02, 3.03(b) (as to conflicts with organizational documents
only as it relates to the entry into and performance by the Loan Parties of the
Loan Documents), 3.08, 3.12, 3.15 (subject to the paragraph below) or 3.16
(solely as to the use of proceeds of the Loans) hereof.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, it is understood that, to the extent any collateral (including the
grant or perfection of any security interest) is not or cannot be provided on
the Effective Date (other than the grant and perfection of security interests
(i) in assets with respect to which a lien may be perfected solely by the filing
of a financing statement under the UCC, or (ii) in capital stock of the Borrower
and its material domestic subsidiaries (to the extent required hereunder) with
respect to which a lien may be perfected by the delivery of a stock certificate)
after the Borrower has used commercially reasonable efforts to do so without
undue burden or expense, then the provision of and/or perfection of a security
interest in such collateral shall not constitute a condition precedent to the
availability of the Loans on the Effective Date, but may instead be provided
after the Effective Date pursuant to arrangements to be agreed but no later than
90 days after the Effective Date (or such longer period as the Administrative
Agent and the Borrower agree).

Upon the occurrence of the Effective Date, the Administrative Agent shall notify
the Borrower and the Lenders of the Effective Date, and such notice shall be
conclusive and binding.

SECTION 4.02. [Reserved].

SECTION 4.03. [Reserved](a) .

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within ninety (90) days after the end of each fiscal year of the Borrower
(or, if earlier, by the date that the Annual Report on Form 10-K of the Borrower
for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Ernst & Young LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

50



--------------------------------------------------------------------------------

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or, if earlier, by the date that
the Quarterly Report on Form 10-Q of the Borrower for such fiscal quarter would
be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), its consolidated balance sheet and related statements of operations and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.11 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default under Section 6.11
(which certificate may be limited to the extent required by accounting rules or
guidelines);

(e) as soon as available, but in any event not later than May 31 of each year, a
copy of the plan and forecast (including a projected consolidated balance sheet,
income statement and cash flow statement) of the Borrower and its Subsidiaries
for each quarter of such fiscal year of the Borrower in form reasonably
satisfactory to the Administrative Agent;

(f) promptly after the same become publicly available, copies of all periodic
and other reports and proxy statements filed by the Borrower or any Subsidiary
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of said Commission; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to clauses (a), (b) and (f) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System
(or any successor thereto); provided that the Borrower shall upon request
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies or links to access such documents) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the compliance certificates required by
clause (c) of this Section 5.01 to the Administrative Agent.

 

51



--------------------------------------------------------------------------------

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Borrower or any Subsidiary
thereof that could reasonably be expected to result in a Material Adverse
Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, privileges, franchises, governmental
authorizations and Intellectual Property rights material to the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except in each case where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations. The
Borrower will furnish to the Administrative Agent, upon the reasonable request
of the Administrative Agent, information in reasonable detail as to the
insurance so maintained, and shall deliver to the Administrative Agent
endorsements (x) to all “All Risk” physical damage insurance policies on all of
the tangible personal property and assets insurance policies of the Borrower and
the Subsidiary Guarantors naming the Administrative Agent as lender loss payee,
and (y) to all general liability and other

 

52



--------------------------------------------------------------------------------

liability policies of the Borrower and the Subsidiary Guarantors naming the
Administrative Agent an additional insured. In the event the Borrower or any of
its Subsidiaries at any time or times hereafter shall fail to obtain or maintain
any of the policies or insurance required herein or to pay any premium in whole
or in part relating thereto, then the Administrative Agent, without waiving or
releasing any obligations or resulting Default hereunder, may at any time or
times thereafter (but shall be under no obligation to do so) obtain and maintain
such policies of insurance and pay such premiums and take any other action with
respect thereto which the Administrative Agent deems advisable. All sums so
disbursed by the Administrative Agent shall constitute part of the Obligations,
payable as provided in this Agreement. The Borrower will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made in all material respects and
sufficient to prepare financial statements in accordance with GAAP. The Borrower
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested (but not more than once per fiscal year unless an
Event of Default exists). The Borrower acknowledges that the Administrative
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain reports pertaining to the Borrower and its Subsidiaries’
assets for internal use by the Administrative Agent and the Lenders.
Notwithstanding the foregoing, neither the Borrower nor its Subsidiaries shall
be required to disclose or discuss, or permit the inspection, examination or
making of extracts of, any document, book, record or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent,
such Lender or their representatives is then prohibited by applicable law or any
agreement binding on Borrower or its Subsidiaries or (iii) is protected from
disclosure by the attorney-client privilege or the attorney work product
privilege.

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and
(ii) perform in all material respects its obligations under material agreements
to which it is a party, in each case except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance in all material respects
by the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions Laws and
Regulations.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only to
finance the payment of the cash portion of the Convertible Notes Repurchase and
the fees and expenses in connection with the Transactions. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

 

53



--------------------------------------------------------------------------------

SECTION 5.09. Subsidiary Guaranty; Collateral; Pledges; Further Assurances.

(a) As promptly as possible but in any event within thirty (30) days (or such
later date as may be agreed upon by the Administrative Agent) after any Person
qualifies independently as, or is designated by the Borrower or the
Administrative Agent as, a Subsidiary Guarantor pursuant to the definition of
“Material Domestic Subsidiary” or otherwise, the Borrower shall provide the
Administrative Agent with written notice thereof setting forth information in
reasonable detail describing the material assets of such Person and shall cause
each such Material Domestic Subsidiary to deliver to the Administrative Agent a
joinder to the Subsidiary Guaranty and the Security Agreement (in each case in
the form contemplated thereby) pursuant to which such Subsidiary agrees to be
bound by the terms and provisions thereof, such joinders to the Subsidiary
Guaranty and the Security Agreement to be accompanied by appropriate corporate
resolutions, other corporate documentation and legal opinions in form and
substance reasonably satisfactory to the Administrative Agent and its counsel
(provided, that it is understood and agreed that no Affected Domestic Subsidiary
shall be required to become a Subsidiary Guarantor pursuant to this Section).

(b) The Borrower will cause, and will cause each other Loan Party to cause, all
of its owned property (whether personal, tangible, intangible, or mixed, and
including the Applicable Pledged Equity but excluding the Excluded Assets) to be
subject to first priority, perfected Liens in favor of the Administrative Agent
for the benefit of the Secured Parties to secure the Obligations in accordance
with the terms and conditions of this Agreement and the Collateral Documents,
subject in any case to Liens permitted by Section 6.02 and any limitations set
forth in this Agreement or the relevant Collateral Documents. As used herein,
“Applicable Pledged Equity” means 100% of the issued and outstanding Equity
Interests of each Domestic Pledge Subsidiary and 65% of the voting Equity
Interests of each Foreign Pledge Subsidiary.

(c) As promptly as possible but in any event within 45 (forty-five) days after
the Effective Date (or such later date as may be agreed upon by the
Administrative Agent), the Borrower will cause, and the applicable Loan Party or
Loan Parties to cause, 65% of the voting Equity Interests of Microchip
Technology Malta Limited to be subject to a first priority, perfected Liens in
favor of the Administrative Agent (or its appointed designee or sub-agent) for
the benefit of the Secured Parties to secure the Obligations, by entering into a
Pledge Agreement under the laws of the Republic of Ireland that is reasonably
satisfactory to the Administrative Agent.

(d) Without limiting the foregoing but subject to the limitations set forth in
this Agreement and the Collateral Documents, the Borrower will, and will cause
each other Loan Party to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements), which may be required by law
or which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents, all at the expense of the Borrower.

(e) Notwithstanding the foregoing in this Section 5.09 or anything to the
contrary in any Collateral Document, the Administrative Agent shall not require
the Borrower or any other Loan Party or any of their respective Affiliates
(i) to obtain or deliver any landlord waivers, estoppels, collateral access
agreements or any similar documents or instruments, (ii) to take any action with
respect to any property (whether now owned or hereafter acquired) located
outside of the United States, and no Loan Party shall be required to enter into
any collateral documentation governed by or required by the laws of any
jurisdiction outside the United States in order to create or perfect any
security interest in any such property, whether or not located in any
jurisdiction outside of the United States (provided that, this clause (ii) shall
not apply to pledge documentation entered into by a Loan Party prior to
February 8, 2017 or pursuant to

 

54



--------------------------------------------------------------------------------

Section 5.09(c) in respect of the pledge of Equity Interests in any Foreign
Pledge Subsidiary), (iii) to enter into any control agreements or other control
arrangements, (iv) to take actions to perfect a security interest in respect of
letter of credit rights to the extent not perfected by the filing of a Form
UCC-1 financing statement, (v) to take any actions with respect to fixtures,
(vi) to take actions to perfect a security interest in any Collateral if the
cost, burden, difficulty or consequence of granting or perfecting a security
interest therein outweighs the benefit of the security afforded thereby as
reasonably determined by the Borrower and the Administrative Agent, (vii) to
take any action under the Federal Assignment of Claims Act of 1940, as amended
(31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), or (viii) to take any
actions to perfect a security interest in a motor vehicle other than the filing
of a Form UCC-1 financing statement.

(f) As promptly as possible but in any event within 45 (forty-five) days after
the Effective Date (or such later date as may be agreed upon by the
Administrative Agent), the Borrower will cause, and will cause each other Loan
Party to cause, to deliver to the Administrative Agent insurance endorsements
naming the Administrative Agent as additional insured or mortgagee and loss
payee under the insurance policies of the Borrower and each other Loan Party in
accordance with the Security Agreement.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Subsidiary Indebtedness. The Borrower will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Obligations;

(b) Indebtedness existing on the Effective Date (or, in the case of any
revolving credit facility, available to be drawn) and set forth in Schedule 6.01
to the Disclosure Letter and extensions, refinancings, renewals and replacements
of any such Indebtedness with Indebtedness of a similar type that does not
increase the outstanding principal amount thereof (or, in the case of any
revolving credit facility, does not increase the maximum principal amount
available to be drawn thereunder), except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such extensions, renewals, refinancings or
replacements;

(c) Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;
provided that Indebtedness of any Subsidiary that is not a Loan Party to any
Loan Party shall be subject to the limitations set forth in Section 6.04(d);

(d) Guarantees by any Subsidiary of Indebtedness of the Borrower or any other
Subsidiary;

(e) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets (and any additions, accessions,
parts, improvements and attachments thereto and the proceeds thereof) prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is

 

55



--------------------------------------------------------------------------------

incurred prior to or within one hundred eighty (180) days after such acquisition
or the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (e) shall not exceed
$150,000,000 at any time outstanding;

(f) Indebtedness as an account party in respect of trade or standby letters of
credit, bank guarantees or bankers’ acceptances;

(g) Indebtedness secured by a Lien on any asset of the Borrower or any
Subsidiary; provided that the aggregate outstanding principal amount of
Indebtedness permitted by this clause (g) shall not in the aggregate exceed
$60,000,000 at any time;

(h) unsecured Indebtedness in an aggregate principal amount not exceeding
$200,000,000 at any time outstanding; provided that the aggregate principal
amount of Indebtedness of Subsidiaries that are not Loan Parties permitted by
this clause (h) shall not exceed $150,000,000 at any time outstanding;

(i) Indebtedness with respect to surety, appeal, indemnity, performance or other
similar bonds in the ordinary course of business or with respect to agreements
providing for indemnification, adjustment of purchase price, earn-out payments,
earnest money or similar obligations in connection with any Permitted
Acquisitions, dispositions permitted by Section 6.03 or other uses provided for
in clause (d) of the definition of Permitted Encumbrances;

(j) Indebtedness arising from the honoring of a check, draft or similar
instrument against insufficient funds or from the endorsement of instruments for
collection in the ordinary course of business;

(k) Indebtedness arising in connection with customary treasury or cash
management services and from the honoring by a bank or financial institution of
a check, draft or similar instrument drawn against insufficient funds, in each
case in the ordinary course of business; provided that such Indebtedness is
extinguished within five (5) Business Days after its incurrence;

(l) customer deposits and advance payments received in the ordinary course of
business from customers for goods or services purchased in the ordinary course
of business;

(m) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply agreements, in each case
incurred in the ordinary course of business;

(n) customary indemnification obligations pursuant to factoring or similar
arrangements permitted pursuant to Section 6.03(viii);

(o) Indebtedness of any Person that becomes a Subsidiary after the Effective
Date pursuant to a Permitted Acquisition; provided that such Indebtedness exists
at the time such Person becomes a Subsidiary and is not created in contemplation
of or in connection with such Person becoming a Subsidiary;

(p) Indebtedness consisting of obligations under repurchase agreements;

(q) Indebtedness in respect of Standard Securitization Undertakings with respect
to a Qualified Factoring Transaction;

 

56



--------------------------------------------------------------------------------

(r) Indebtedness under any indenture, document, agreement or instrument
evidencing or entered into in connection with the Senior Notes, including any
Guarantee of the foregoing; provided that the aggregate principal amount at any
time outstanding of the Senior Notes shall not exceed $2,000,000,000;

(s) Permitted Secured Indebtedness, including any Guarantee of the foregoing;
and

(t) Indebtedness under the Existing Credit Agreement.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:

(a) Permitted Encumbrances and Liens created under the Loan Documents;

(b) any Lien on any property or asset (and any additions, accessions, parts,
improvements and attachments thereto and the proceeds thereof) of the Borrower
or any Subsidiary existing on the Effective Date and set forth in Schedule 6.02
to the Disclosure Letter; provided that (i) such Lien shall not apply to any
other property or asset (other than any additions, accessions, parts,
improvements and attachments thereto and the proceeds thereof) of the Borrower
or any Subsidiary and (ii) such Lien shall secure only those obligations which
it secures on the Effective Date and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof (plus any
accrued and unpaid interest and premium payable by the terms of such obligations
thereon and other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such extensions, renewals, refinancings or
replacements);

(c) any Lien existing on any property or asset (and any additions, accessions,
parts, improvements and attachments thereto and the proceeds thereof) prior to
the acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset (and any additions, accessions, parts, improvements and
attachments thereto and the proceeds thereof) of any Person that becomes a
Subsidiary after the Effective Date prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets
(other than any additions, accessions, parts, improvements and attachments
thereto and the proceeds thereof) of the Borrower or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be, and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof (plus any accrued and unpaid interest
and premium payable by the terms of such obligations thereon and other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such extensions, renewals, refinancing or replacements);

(d) Liens on fixed or capital assets (and any additions, accessions, parts,
improvements and attachments thereto and the proceeds thereof) acquired,
constructed or improved by the Borrower or any Subsidiary; provided that
(i) such security interests secure Indebtedness permitted by clause (e) of
Section 6.01 or incurred by the Borrower, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within one hundred eighty
(180) days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets (other than
any additions, accessions, parts, improvements and attachments thereto and the
proceeds thereof) of the Borrower or any Subsidiary;

 

57



--------------------------------------------------------------------------------

(e) Liens arising as a matter of law or created in the ordinary course of
business in the nature of (i) normal and customary rights of setoff and bankers’
liens upon deposits of cash in favor of banks or other depository institutions
and (ii) Liens securing reasonable and customary fees for services in favor of
banks, securities intermediaries or other depository institutions;

(f) Liens on any cash earnest money deposit made by the Borrower or any
Subsidiary in connection with any letter of intent or acquisition agreement that
is not prohibited by this Agreement;

(g) customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement pursuant to
Indebtedness not otherwise prohibited under this Agreement;

(h) deposits as security for contested taxes or contested import or customs
duties;

(i) Liens representing the interest or title of a lessor, licensor, sublicensor
or sublessor;

(j) Liens securing any overdraft and related liabilities arising from treasury,
depository or cash management services or automated clearing house transfers of
funds;

(k) any encumbrance or restriction with respect to the transfer of the Equity
Interests in any joint venture or similar arrangement pursuant to the terms
thereof;

(l) Liens on specific items of inventory or other goods and the proceeds thereof
securing obligations in respect of documentary letters of credit or bankers’
acceptances issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business to facilitate the purchase, shipment or
storage of such inventory or other goods;

(m) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the State of New York
(or, if applicable, the corresponding section of the Uniform Commercial Code in
effect in the relevant jurisdiction), in each case covering only the items being
collected upon;

(n) Liens arising from precautionary Uniform Commercial Code filings or similar
filings relating to operating leases;

(o) assignments of the right to receive income effected as part of the sale of a
Subsidiary or a business unit that is otherwise permitted pursuant to
Section 6.03;

(p) Liens securing obligations permitted under Section 6.01(p) (or any
Indebtedness of the Borrower consisting of obligations described in
Section 6.01(p)); provided that such liens shall apply to such investments
against which such obligations are incurred, together with the income and
proceeds thereof;

(q) Liens on property or assets under construction (and related rights) in favor
of a contractor or developer or arising from progress or partial payments
relating to such property or assets;

 

58



--------------------------------------------------------------------------------

(r) Liens on assets of the Borrower and its Subsidiaries not otherwise permitted
above so long as the aggregate principal amount of the Indebtedness and other
obligations subject to such Liens does not at any time exceed $80,000,000;

(s) Liens securing Indebtedness and other obligations arising under any
indenture, document, agreement or instrument evidencing or enter into in
connection with any Senior Notes, including any Guarantee of the foregoing
(including Liens in connection with the escrow of proceeds thereof); provided
that (A) any such Indebtedness shall be permitted by Section 6.01(r), and
(B) any such Liens (other than Liens in connection with the escrow of proceeds
of the Senior Notes pending the application of such proceeds) shall be subject
to the Intercreditor Agreement;

(t) Liens on Securitization Assets sold, conveyed, assigned or otherwise
transferred or purported to be sold, conveyed, assigned or otherwise transferred
in connection with a Qualified Factoring Transaction permitted pursuant to
Section 6.03(a)(xviii);

(u) Liens securing indebtedness and other obligations arising under any
indenture, document, agreement or instrument evidencing or entered into in
connection with any Permitted Secured Indebtedness and any Guarantee of the
foregoing (including Liens in connection with the escrow of proceeds thereof);
provided that any such Liens (other than Liens in connection with the escrow of
proceeds of the Permitted Secured Indebtedness pending the application of such
proceeds) shall be subject to the Intercreditor Agreement or such other
intercreditor agreement reasonably satisfactory to the Administrative Agent; and

(v) Liens securing Indebtedness permitted pursuant to Section 6.01(t).

SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Borrower will not,
and will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) any of its assets, rights or property (including Intellectual
Property) (including pursuant to a Sale and Leaseback Transaction), or any of
the Equity Interests of any of its Subsidiaries (in each case, whether now owned
or hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing:

(i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;

(ii) (A) any Subsidiary may merge into a Loan Party in a transaction in which
the surviving entity is such Loan Party or in which such surviving entity
becomes a Loan Party (provided that any such merger involving the Borrower must
result in the Borrower as the surviving entity), and (B) any Subsidiary that is
not a Loan Party may merge or consolidate with or into any other Subsidiary that
is not a Loan Party;

(iii) (A) any Loan Party may sell, transfer, lease or otherwise dispose of its
assets to any other Loan Party and (B) any Subsidiary that is not a Loan Party
may sell, transfer, lease or otherwise dispose of its assets to any Loan Party
or another Subsidiary that is not a Loan Party and (C) any Loan Party may sell,
transfer, lease or otherwise dispose of its assets to a Subsidiary that is not a
Loan Party in the ordinary course of business and at fair market value (as
reasonably determined by the Borrower) or in an aggregate amount not to exceed
$80,000,000 in any fiscal year of the Borrower;

 

59



--------------------------------------------------------------------------------

(iv) the Borrower and its Subsidiaries may (A) sell inventory in the ordinary
course of business, (B) (1) effect sales, trade-ins or dispositions of used
equipment for value in the ordinary course of business and (2) dispose of
obsolete or worn out property, including involuntary loss, damage or destruction
of property, (C) enter into licenses of Intellectual Property in the ordinary
course of business (including, intercompany licensing of Intellectual Property
between the Borrower and any Subsidiary and between Subsidiaries in connection
with cost-sharing arrangements, distribution, marketing, make-sell or other
similar arrangements) and (D) make any other sales, transfers, leases or
dispositions that, together with all other property of the Borrower and its
Subsidiaries previously leased, sold or disposed of as permitted by this
clause (D) (1) does not exceed $150,000,000 during any fiscal year of the
Borrower and (2) does not exceed an aggregate amount of $450,000,000 from and
after the Effective Date;

(v) (A) any Subsidiary that is not a Loan Party may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders and (B) any Subsidiary that is a Loan Party may liquidate or dissolve to
facilitate internal reorganizations;

(vi) the Borrower and its Subsidiaries may consummate Permitted Acquisitions;

(vii) the Borrower and its Subsidiaries may consummate Sale and Leaseback
Transactions that are otherwise permitted by Section 6.01(e) and
Section 6.02(d);

(viii) the sale or discount, in each case without recourse, of account
receivables, including similar transactions (other than Qualified Factoring
Transactions), in each case arising in the ordinary course of business shall be
permitted but only in connection with the compromise or collection thereof
(including through factoring and similar transactions);

(ix) to the extent constituting a transfer or disposition, (A) the making of any
Investment permitted pursuant to Section 6.04 or any Restricted Payment
permitted pursuant to Section 6.07 and (B) the creation, incurrence or
assumption of any Lien permitted under Section 6.02 shall be permitted;

(x) the use, transfer or disposition of cash or Permitted Investments in a
manner that is not prohibited by the terms of this Agreement shall be permitted;

(xi) the Borrower and its applicable Subsidiaries may transfer to any Subsidiary
any property acquired pursuant to a Permitted Acquisition to facilitate internal
reorganizations;

(xii) the abandonment or other disposition of immaterial Intellectual Property
or rights therein (including allowing any registrations or applications for
registrations of any Intellectual Property or rights therein to lapse or go
abandoned) shall be permitted;

(xiii) the surrender or waiver of contract rights or settlement, release,
recovery on or surrender of contract, tort or other claims in the ordinary
course of business shall be permitted;

(xiv) the unwinding, settlement or termination of any Swap Agreement permitted
under Section 6.05 shall be permitted;

(xv) with respect to Intellectual Property acquired pursuant to the Microsemi
Acquisition, any sales, transfers, licenses or other dispositions by any Loan
Party to the Borrower or its

 

60



--------------------------------------------------------------------------------

Subsidiaries of rights in respect of such Intellectual Property outside of North
America and South America shall be permitted, provided that such sales,
transfers, licenses and dispositions are made to facilitate (1) internal
corporate reorganizations, (2) tax structuring strategies, and/or
(3) Intellectual Property protection or exploitation strategies and, in each
case, not in connection with the incurrence by the Borrower or any Subsidiary of
Indebtedness and, to the extent determined by the Borrower in its business
judgment, with preference given to structures where the legal title of such
Intellectual Property remains with a Loan Party;

(xvi) sales, transfers or other dispositions of assets acquired pursuant to a
Permitted Acquisition that in the judgment of the Borrower’s management are not
necessary or desirable to carry out the Borrower’s business plans shall be
permitted, to the extent binding agreements or letters of intent providing for
such sales, transfers or other dispositions are entered into within 12 months
after the acquisition of such assets;

(xvii) [reserved]; and

(xviii) the sale, conveyance, assignment or other transfer of Securitization
Assets to any Person in a Qualified Factoring Transaction; provided that so long
as after giving effect thereto the aggregate outstanding face amount of accounts
receivable, royalty or other revenue streams, other rights to payment, that have
been sold, conveyed, assigned or otherwise transferred (or purported to be sold,
conveyed, assigned or otherwise transferred) by the Borrower or any Subsidiary,
and not collected or determined by the Borrower to be uncollectible, does not
exceed $600,000,000 at any time outstanding.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

(c) The Borrower will not, nor will it permit any of its Subsidiaries to, change
its fiscal year for GAAP purposes from the basis in effect on the Effective
Date; provided, that any Subsidiary acquired after the Effective Date may change
its fiscal year for GAAP purposes to correspond with the Borrower’s fiscal year.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger or consolidation with any
Person that was not a wholly owned (other than directors’ qualifying shares as
required by law or shares held by nominees on behalf of the Borrower or any
Subsidiary as required by law) Subsidiary prior to such merger or consolidation)
any capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any Indebtedness of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any Person or any assets of any other Person constituting a business unit (each,
an “Investment”), except:

(a) Investments constituting Permitted Investments at the time made and
Investments existing as of the Effective Date and set forth in Schedule 6.04 to
the Disclosure Letter and any Investments to be made pursuant to existing
written commitments and set forth in Schedule 6.04 to the Disclosure Letter;

 

61



--------------------------------------------------------------------------------

(b) Permitted Acquisitions, including the formation of any Subsidiary in
connection with such Permitted Acquisition and the capitalization of such
Subsidiary whether by capital contribution or intercompany loans;

(c) investments by the Borrower and its Subsidiaries existing on the Effective
Date in the Equity Interests of its Subsidiaries;

(d) investments, loans or advances made by the Borrower in or to any Subsidiary
and made by any Subsidiary in or to the Borrower or any other Subsidiary
(provided that not more than an aggregate amount equal to 10% of the Borrower’s
Consolidated Total Assets (determined as of the most recently ended fiscal
quarter of the Borrower prior to each investment, loan or advance made pursuant
to this clause (d), with such determination to remain in effect until the next
such investment, loan or advance) in investments, loans or advances or capital
contributions may be made and remain outstanding, at any time, by Loan Parties
to Subsidiaries which are not Loan Parties);

(e) Guarantees constituting Indebtedness permitted by Section 6.01 and
Guarantees of obligations not constituting Indebtedness;

(f) Investments consisting of extensions of credit in the nature of accounts
receivable (including intercompany receivables and intercompany charges of
expenses) or notes receivable arising from the grant of trade credit in the
ordinary course of business and any prepayments and other credits to suppliers
or vendors made in the ordinary course of business, endorsements for collection
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss or in connection
with a bankruptcy or reorganization;

(g) Investments arising out of the receipt of non-cash consideration for any
disposition permitted by Section 6.03 and any Investments that consist of or
result from any merger or consolidation permitted by Section 6.03;

(h) advances to officers, directors and employees of the Borrower and
Subsidiaries made in the ordinary course of business and substantially
consistent with past practice for travel, entertainment, relocation, commission
advances and analogous ordinary business purposes;

(i) Investments arising under any Swap Agreement permitted pursuant to
Section 6.05;

(j) to the extent constituting Investments, pledges and deposits permitted
pursuant to clauses (c) and (d) of the definition of Permitted Encumbrances;

(k) Investments of any Person that becomes a Subsidiary after the Effective
Date, provided that (i) such Investments exist at the time that such Person
becomes a Subsidiary and (ii) such Investments were not made in anticipation of
such Person becoming a Subsidiary;

(l) Investments received in connection with a sale, transfer or other
disposition permitted by Section 6.03(a)(xv); and

(m) any other investment, loan or advance (other than acquisitions) so long as
the aggregate outstanding amount of all such investments, loans and advances
does not exceed 10% of the Borrower’s Consolidated Total Assets (determined as
of the most recently ended fiscal quarter of the Borrower prior to each
investment, loan or advance made pursuant to this clause (m), which such
determination to remain in effect until the next such investment, loan or
advance).

 

62



--------------------------------------------------------------------------------

SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries), (b) Swap Agreements entered into in order
to effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary and (c) the Borrower may enter into, and perform its obligations
under, Permitted Call Spread Swap Agreements.

SECTION 6.06. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its wholly owned (other than
directors’ qualifying shares as required by law or shares held by nominees on
behalf of the Borrower or any Subsidiary as required by law) Subsidiaries not
involving any other Affiliate that is not a Subsidiary, (c) any Restricted
Payment permitted by Section 6.07 or Investment permitted by Section 6.04, (d)
indemnification arrangements and employee agreements, compensation arrangements
(including equity-based compensation and reasonable and customary fees paid to
directors) with and reimbursement of expenses of, in each case, current or
former employees, officers and directors, (e) extraordinary retention, bonus or
similar arrangements approved by the Borrower’s board of directors (or a
committee thereof), (f) transactions listed on Schedule 6.06 to the Disclosure
Schedule, (g) the issuance of Equity Interests of the Borrower to any Person,
(h) advances to officers, directors and employees of the Borrower and its
Subsidiaries permitted by Section 6.04(h), and (i) severance arrangements
entered into in the ordinary course of business.

SECTION 6.07. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, directly or indirectly, any
Restricted Payment, except (a) the Borrower may declare and pay dividends with
respect to its Equity Interests payable solely in additional shares of its
common stock, (b) Subsidiaries may declare and pay dividends or make
distributions ratably with respect to their Equity Interests, (c) the Borrower
may make Restricted Payments pursuant to and in accordance with stock option
plans or other benefit plans for management, employees or other eligible service
providers of the Borrower and its Subsidiaries, (d) the Borrower may distribute
rights pursuant to a stockholder rights plan or redeem such rights, provided
that such redemption is in accordance with the terms of such stockholder rights
plan, (e) the Borrower may purchase, redeem or otherwise acquire Equity
Interests issued by it with the proceeds received from the substantially
concurrent issuance of its Equity Interests, (f) the Borrower may repurchase
fractional shares of its Equity Interests arising out of stock dividends, splits
or combinations, business combinations or conversions of convertible securities,
(g) the Borrower may make Restricted Payments in connection with the retention
of Equity Interests in payment of withholding taxes in connection with
equity-based compensation plans, (h) the Borrower or any Subsidiary may receive
or accept the return to the Borrower or any Subsidiary of Equity Interests of
the Borrower or any Subsidiary constituting a portion of the purchase price
consideration in settlement of indemnification claims, (i) the Borrower or any
Subsidiary may make cash payments in lieu of fractional shares in connection
with the conversion of any Equity Interests or make cash settlement payments
upon the exercise of warrants to purchase its Equity Interest or “net share
settle” warrants, (j) payments or distributions to dissenting stockholders
pursuant to applicable law, (k) the Borrower may enter into, exercise its rights
and perform its

 

63



--------------------------------------------------------------------------------

obligations under Permitted Call Spread Swap Agreements, (l) the Borrower may
declare and pay dividends in respect of its Equity Interests in an aggregate
amount not to exceed in any fiscal quarter the greater of (i) $100,000,000 and
(ii) 5.0% of Consolidated EBITDA calculated based on the latest financial
statements delivered pursuant to Section 5.01, and (n) the Borrower and its
Subsidiaries may make any other Restricted Payment so long as, prior to making
such Restricted Payment and after giving effect (including giving effect on a
Pro Forma Basis) thereto (i) no Default or Event of Default has occurred and is
continuing and (ii) the Senior Leverage Ratio is less than or equal to 3.00 to
1.00.

SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to holders of its Equity Interests or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary or assets pending such sale,
provided that such restrictions and conditions apply only to the Subsidiary that
is, or the assets that are, to be sold and such sale is permitted hereunder,
(iii) the foregoing shall not apply to restrictions and conditions contained in
agreements relating to Permitted Qualifying Indebtedness, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness (or other secured obligations) permitted by
this Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness (or obligations, as the case may be), (v) the
foregoing shall not apply to customary provisions in leases, licenses and other
contracts restricting the assignment, subletting or encumbrance thereof,
(vi) the foregoing shall not apply to restrictions and conditions in any
indenture, agreement, document, instrument or other arrangement relating to the
assets or business of any Subsidiary existing prior to the consummation of a
Permitted Acquisition in which such Subsidiary was acquired (and not created in
contemplation of such Permitted Acquisition), (vii) the foregoing shall not
apply to contractual encumbrances or restrictions in effect as of the Effective
Date and set forth on Schedule 6.08 to the Disclosure Letter (but shall apply to
any extension or renewal of, or any amendment or modification expanding the
scope of, any such restriction or condition), (vii) the foregoing shall not
apply to customary provisions in joint ventures agreements (and other similar
agreements) (provided that such provisions apply only to such joint venture and
to Equity Interests in such joint venture), (viii) the foregoing shall not apply
to customary net worth provisions or similar financial maintenance provisions
contained in real property leases entered into by a Subsidiary, so long as the
Borrower has determined in good faith that such net worth provisions could not
reasonably be expected to impair the ability of the Borrower and the
Subsidiaries to meet their ongoing obligations under the Loan Documents,
(ix) the foregoing shall not apply to restrictions on cash or other deposits
imposed by customers of the Borrower or any Subsidiary under contracts entered
into in the ordinary course of business, (x) the foregoing shall not apply to
restrictions under any arrangement with any Governmental Authority imposed on
any Foreign Subsidiary in connection with governmental grants, financial aid,
tax holidays or similar benefits or economic interests, (xi) the foregoing shall
not apply to prohibitions, restrictions or conditions set forth in any
indenture, agreement, document or instrument evidencing or entered into in
connection with any Senior Notes permitted by Section 6.01(r), (xii) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to any Qualified Factoring Transaction, (xiii) the
foregoing shall not apply to prohibitions, restrictions or conditions set forth
in any indenture, agreement, document or instrument evidencing or entered in
connection with Permitted Secured Indebtedness and (xiv) the foregoing shall not
apply to restrictions and conditions imposed by the Existing Credit Agreement.

 

64



--------------------------------------------------------------------------------

SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents. The Borrower will not, and will not permit any
Subsidiary to, directly or indirectly voluntarily prepay, defease or in
substance voluntarily defease, purchase, redeem, retire or otherwise acquire,
any Subordinated Indebtedness or any Indebtedness from time to time outstanding
under the Subordinated Indebtedness Documents, unless at the time of such
payment, defeasance, purchase, redemption, retirement or acquisition, both
immediately prior to and after giving effect (including giving effect on a Pro
Forma Basis) thereto, (i) no Default or Event of Default has occurred and is
continuing and (ii) the Senior Leverage Ratio is less than or equal to 3.00 to
1.00. Furthermore, the Borrower will not, and will not permit any Subsidiary to,
amend the Subordinated Indebtedness Documents where such amendment, modification
or supplement provides for the following or which has any of the following
effects:

(a) increases the overall principal amount of any such Indebtedness or increases
the amount of any single scheduled installment of principal or interest;

(b) shortens or accelerates the date upon which any installment of principal or
interest becomes due or adds any additional mandatory redemption provisions;

(c) shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;

(d) increases the rate of interest accruing on such Indebtedness;

(e) provides for the payment of additional fees or increases existing fees;

(f) amends or modifies any financial or negative covenant (or covenant which
prohibits or restricts the Borrower or any Subsidiary from taking certain
actions) in a manner which is more onerous or more restrictive in any material
respect to the Borrower or such Subsidiary or which is otherwise materially
adverse to the Borrower, any Subsidiary and/or the Lenders or, in the case of
any such covenant, which places material additional restrictions on the Borrower
or such Subsidiary or which requires the Borrower or such Subsidiary to comply
with more restrictive financial ratios or which requires the Borrower to better
its financial performance, in each case from that set forth in the existing
applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or

(g) amends, modifies or adds any affirmative covenant in a manner which (i) when
taken as a whole, is materially adverse to the Borrower, any Subsidiary and/or
the Lenders or (ii) is more onerous than the existing applicable covenant in the
Subordinated Indebtedness Documents or the applicable covenant in this
Agreement.

Notwithstanding the foregoing, this Section 6.09 shall not apply to any
Indebtedness evidenced by Convertible Debt Securities.

SECTION 6.10. Sale and Leaseback Transactions. The Borrower shall not, nor shall
it permit any Subsidiary to, consummate any Sale and Leaseback Transaction,
other than Sale and Leaseback Transactions in respect of which the net cash
proceeds received in connection therewith does not exceed $100,000,000 in the
aggregate during any fiscal year of the Borrower, determined on a consolidated
basis for the Borrower and its Subsidiaries.

 

65



--------------------------------------------------------------------------------

SECTION 6.11. Financial Covenants.

(a) Maximum Total Leverage Ratio. The Borrower will not permit the ratio (the
“Total Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after the Effective Date, of (i) Consolidated Total Indebtedness
to (ii) Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters ending with the end of such fiscal quarter, all calculated for the
Borrower and its Subsidiaries on a consolidated basis, to be greater than: 6.00
to 1.00 for any such period ended on or after the Effective Date to (but
excluding) the first anniversary of the Effective Date; provided that, for
purposes of calculating the Total Leverage Ratio, any outstanding principal
amount (up to, but not in excess of, $700,000,000 in the aggregate) in respect
of the Junior Convertible Notes shall be excluded from such calculation.

(b) Minimum Interest Coverage Ratio. The Borrower will not permit the ratio (the
“Interest Coverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after the Effective Date, of (i) Consolidated EBITDA to
(ii) Consolidated Interest Expense paid or payable in cash (including without
limitation, any Consolidated Interest Expense in respect of the Junior
Convertible Notes), in each case for the period of four (4) consecutive fiscal
quarters ending with the end of such fiscal quarter, all calculated for the
Borrower and its Subsidiaries on a consolidated basis, to be less than 3.25 to
1.00.

(c) Maximum Senior Leverage Ratio. The Borrower will not permit the ratio (the
“Senior Leverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after the Effective Date, of (i) Consolidated Senior
Indebtedness to (ii) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending with the end of such fiscal quarter, all calculated for
the Borrower and its Subsidiaries on a consolidated basis, to be greater than
4.75 to 1.00 for any such period ended on or after the Effective Date to (but
excluding) the first anniversary of the Effective Date, provided that to the
extent the Minimum Convertible Notes Repurchase has not been achieved, the
Borrower will not permit the Senior Leverage Ratio for any such period ended on
or after June 30, 2020 to (but excluding) the first anniversary of the Effective
Date to be greater than 4.50 to 1.00.

SECTION 6.12. Sanctions Laws and Regulations.

(a) The Borrower shall not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other person or entity (i) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) to fund any activities or business of or with any
Designated Person, or in any Sanctioned Country or (iii) in any other manner
that would result in a violation of any Sanctions Laws and Regulations by any
party to this Agreement.

(b) None of the funds or assets of the Borrower that are used to pay any amount
due pursuant to this Agreement shall constitute funds obtained from transactions
with or relating to Designated Persons or Sanctioned Countries.

 

66



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any written report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08 or 5.09 or in Article VI;

(e) the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after written notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace periods;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (x) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, (y) any redemption, repurchase, conversion or
settlement with respect to any Convertible Debt Security or any Senior Notes
pursuant to its terms unless such redemption, repurchase, conversion or
settlement results from a default thereunder or an event of the type that
constitutes an Event of Default or (z) any early payment requirement or
unwinding or termination with respect to any Permitted Call Spread Swap
Agreement;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

67



--------------------------------------------------------------------------------

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (to the extent not covered by a creditworthy insurer that
has not denied coverage) shall be rendered against the Borrower, any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor holding a
judgment in excess of $100,000,000 to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(m) a Change in Control shall occur;

(n) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Borrower or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
or

(o) any Collateral Document shall for any reason fail to create a valid and
perfected (to the extent perfection is required under the terms of the Loan
Documents) first priority security interest, subject to Liens permitted by
Section 6.02, in any material portion of the Collateral purported to be covered
thereby, except as permitted by the terms of any Loan Document;

then,

(A) in every such event other than (i) an event with respect to the Borrower
described in clause (h) or (i) of this Article or (ii) a Financial Covenant
Event of Default, and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
Obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower to the extent permitted by applicable law; and

 

68



--------------------------------------------------------------------------------

(B) in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other Obligations accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

Any proceeds of Collateral received by the Administrative Agent after an Event
of Default has occurred and is continuing and the Administrative Agent so elects
or the Required Lenders so direct, such funds shall be applied ratably first, to
pay any fees, indemnities, or expense reimbursements including amounts then due
to the Administrative Agent from the Borrower, second, to pay any fees or
expense reimbursements then due to the Lenders from the Borrower, third, to pay
interest then due and payable on the Loans ratably, fourth, to prepay principal
on the Loans, fifth, to the payment of any other Obligation due to the
Administrative Agent or any Lender by the Borrower, and sixth, to the Borrower
or to whomever shall be legally entitled thereto. The Administrative Agent and
the Lenders shall have the continuing and exclusive right to apply and reverse
and reapply any and all such proceeds and payments to any portion of the
Obligations.

ARTICLE VIII

The Administrative Agent

Each of the Lenders, on behalf of itself and any of its Affiliates that are
Secured Parties hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its
behalf, including execution of the other Loan Documents (including, for the
avoidance of doubt, the Intercreditor Agreement or any other intercreditor
agreement with respect to this Agreement and/or any indenture, document,
instrument or agreement evidencing or entered into in connection with any Senior
Notes), and to exercise such powers as are delegated to the Administrative Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02); provided,
however, that the Administrative Agent shall not be required to take any action
that (i) the Administrative Agent in good faith believes exposes it to liability

 

69



--------------------------------------------------------------------------------

unless the Administrative Agent receives an indemnification satisfactory to it
from the Lenders with respect to such action or (ii) is contrary to this
Agreement or any other Loan Document or applicable law, including any action
that may be in violation of the automatic stay under any requirement of law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided, and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries or any
Related Parties of any of the foregoing that is communicated to or obtained by
the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent,
or (vi) the creation, perfection or priority of Liens on the Collateral or the
existence of the Collateral.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through
their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any sub-agent
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor,

 

70



--------------------------------------------------------------------------------

subject to the Borrower’s approval (not to be unreasonably withheld or delayed;
provided that no such approval shall be required if an Event of Default has
occurred and is continuing). If no successor shall have (i) been so appointed by
the Required Lenders (and approved by the Borrower) and (ii) accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent, any arranger of the credit facilities evidenced by this Agreement or any
amendment thereof or any other Lender and their respective Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement as a Lender, and
to make, acquire or hold Loans hereunder. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
arranger of the credit facilities evidenced by this Agreement or any amendment
thereof or any other Lender and their respective Related Parties and based on
such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

None of the Lenders or other Persons, if any, identified in this Agreement as a
Joint Bookrunner or Joint Lead Arranger shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than, in the case
of such Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of such Lenders or such other Persons shall have or be deemed to
have a fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to the relevant Lenders and such other Persons in
their respective capacities as Joint Bookrunners or Joint Lead Arrangers, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each

 

71



--------------------------------------------------------------------------------

Lender authorizes the Administrative Agent to enter into each of the Collateral
Documents to which it is a party (including, for the avoidance of doubt, the
Intercreditor Agreement or any other intercreditor agreement with respect to
this Agreement and/or any Senior Notes) and to take all action contemplated by
such documents. Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Collateral
Documents. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Obligations, the Administrative Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Secured Parties any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of the Administrative Agent
on behalf of the Secured Parties. The Lenders hereby authorize the
Administrative Agent, at its option and in its discretion, to release any Lien
granted to or held by the Administrative Agent upon any Collateral (i) as
described in Section 9.02(d); (ii) as permitted by, but only in accordance with,
the terms of the applicable Loan Document; or (iii) if approved, authorized or
ratified in writing by the Required Lenders, unless such release is required to
be approved by all of the Lenders hereunder. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release particular types or items of Collateral pursuant
hereto. Upon any sale or transfer of assets constituting Collateral which is
permitted pursuant to the terms of any Loan Document, or consented to in writing
by the Required Lenders or all of the Lenders, as applicable, and upon at least
five (5) Business Days’ prior written request by the Borrower to the
Administrative Agent, the Administrative Agent shall (and is hereby irrevocably
authorized by the Lenders to) execute such documents as may be necessary to
evidence the release of the Liens granted to the Administrative Agent for the
benefit of the Secured Parties herein or pursuant hereto upon the Collateral
that was sold or transferred; provided, however, that (i) the Administrative
Agent shall not be required to execute any such document on terms which, in the
Administrative Agent’s opinion, would expose the Administrative Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens upon
(or obligations of the Borrower or any Subsidiary in respect of) all interests
retained by the Borrower or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral. Any execution and delivery by the Administrative Agent of documents
in connection with any such release shall be without recourse to or warranty by
the Administrative Agent.

The Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by the
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Quebec to secure obligations of the Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by the Borrower or any
Subsidiary in connection with this Agreement, and agree that the Administrative
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of indebtedness that may be issued by the Borrower or
any Subsidiary and pledged in favor of the Secured Parties in connection with
this Agreement. Notwithstanding the provisions of Section 32 of the An Act
respecting the special powers of legal persons (Québec), JPMorgan Chase Bank,
N.A. as Administrative Agent may acquire and be the holder of any bond issued by
the Borrower or any Subsidiary in connection with this Agreement (i.e., the
fondé de pouvoir may acquire and hold the first bond issued under any deed of
hypothec by the Borrower or any Subsidiary).

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties

 

72



--------------------------------------------------------------------------------

including a right of pledge with respect to the entitlements to profits, the
balance left after winding up and the voting rights of the Borrower as ultimate
parent of any subsidiary of the Borrower which is organized under the laws of
the Netherlands and the Equity Interests of which are pledged in connection
herewith (a “Dutch Pledge”). Without prejudice to the provisions of this
Agreement and the other Loan Documents, the parties hereto acknowledge and agree
with the creation of parallel debt obligations of the Borrower or any relevant
Subsidiary as will be described in any Dutch Pledge (the “Parallel Debt”),
including that any payment received by the Administrative Agent in respect of
the Parallel Debt will conditionally upon such payment not subsequently being
avoided or reduced by virtue of any provisions or enactments relating to
bankruptcy, insolvency, preference, liquidation or similar laws of general
application be deemed a satisfaction of a pro rata portion of the corresponding
amounts of the Obligations, and any payment to the Secured Parties in
satisfaction of the Obligations shall conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application be deemed as satisfaction of the corresponding amount of the
Parallel Debt. The parties hereto acknowledge and agree that, for purposes of a
Dutch Pledge, any resignation by the Administrative Agent is not effective until
its rights under the Parallel Debt are assigned to the successor Administrative
Agent.

The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Borrower and its Subsidiaries as
will be further described in a separate German law governed parallel debt
undertaking. The Administrative Agent shall (i) hold such parallel debt
undertaking as fiduciary agent (Treuhänder) and (ii) administer and hold as
fiduciary agent (Treuhänder) any pledge created under a German law governed
Pledge Agreement which is created in favor of any Secured Party or transferred
to any Secured Party due to its accessory nature (Akzessorietät), in each case
in its own name and for the account of the Secured Parties. Each Lender (on
behalf of itself and its affiliated Secured Parties) hereby authorizes the
Administrative Agent to enter as its agent in its name and on its behalf into
any German law governed Pledge Agreement, accept as its agent in its name and on
its behalf any pledge or other creation of any accessory security right in
relation to this Agreement and to agree to and execute on its behalf as its
representative in its name and on its behalf any amendments, supplements and
other alterations to any such Pledge Agreement and to release on behalf of any
such Lender or Secured Party any such Pledge Agreement and any pledge created
under any such Pledge Agreement in accordance with the provisions herein and/or
the provisions in any such Pledge Agreement.

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim under Sections 2.12, 2.13, 2.15, 2.16, 2.17 and 9.03)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

73



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other Secured Party to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or the other Secured Parties, to
pay to the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 9.03).

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions, or (b) at any other sale, foreclosure
or acceptance of collateral in lieu of debt conducted by (or with the consent or
at the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid by the Administrative Agent at the
direction of the Required Lenders on a ratable basis (with Obligations with
respect to contingent or unliquidated claims receiving contingent interests in
the acquired assets on a ratable basis that shall vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid (i) the Administrative Agent shall be
authorized to form one or more acquisition vehicles and to assign any successful
credit bid to such acquisition vehicle or vehicles, (ii) each of the Secured
Parties’ ratable interests in the Obligations which were credit bid shall be
deemed without any further action under this Agreement to be assigned to such
vehicle or vehicles for the purpose of closing such sale, (iii) the
Administrative Agent shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

 

74



--------------------------------------------------------------------------------

The Lenders hereby irrevocably authorize the Administrative Agent, at its option
and in its sole discretion, to release any Liens granted to the Administrative
Agent by the Loan Parties on any Collateral (other than any Pledged Equity)
(i) upon the termination of all the Commitments, and payment and satisfaction in
full in cash of all Obligations, (ii) constituting property being sold or
disposed by any Loan Party in compliance with the terms of this Agreement (and
the Administrative Agent has received an officer’s certificate of the Borrower
certifying as to the same), or property being sold or disposed of by any Loan
Party pursuant to any effective written consent to the release of such Lien on
such Collateral pursuant to this Agreement, or (iii) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article VII.
Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. It is understood and agreed that, except as
provided in this paragraph or in any Collateral Document, no agreement entered
into pursuant to Section 9.02(b) shall release all or substantially all of the
Collateral without the written consent of each Lender. In addition, each of the
Lenders, on behalf of itself and any of its Affiliates that are Secured Parties,
irrevocably authorizes the Administrative Agent, at its option and in its
discretion, (i) to subordinate any Lien on any assets granted to or held by the
Administrative Agent under any Loan Document (other than any Pledged Equity) to
the holder of any Lien on such property that is permitted by Section 6.02(d) or
(ii) in the event that the Borrower shall have advised the Administrative Agent
that, notwithstanding the use by the Borrower of commercially reasonable efforts
to obtain the consent of such holder (but without the requirement to pay any
sums to obtain such consent) to permit the Administrative Agent to retain its
liens (on a subordinated basis as contemplated by clause (i) above), the holder
of such other Indebtedness requires, as a condition to the extension of such
credit, that the Liens on such assets granted to or held by the Administrative
Agent under any Loan Document be released, to release the Administrative Agent’s
Liens on such assets.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 2355 West Chandler Boulevard, Chandler, Arizona
85224, Attention of J. Eric Bjornholt, CFO (Telecopy No. (480) 792-4133;
Telephone No. (480) 792-7804), with a copy to (in the case of a notice of
Default) Wilson Sonsini Goodrich & Rosati, P.C., 900 South Capital of Texas
Highway, Las Cimas IV, Fifth Floor, Austin, Texas 78746, Attention of J. Robert
Suffoletta, Jr., Esq. (Telecopy No. (512) 338-5499; Telephone No. (512)
338-5400);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Rd, Floor 01. Newark, DE, 19713-2105, Attention of William Tanzilli
(Telecopy No. (302) 552-6955; 12016395215@tls.ldsprod.com,
william.tanzilli@chase.com), and with a copy to JPMorgan Chase Bank, N.A., 560
Mission Street, San Francisco, California 94105 Attention of Caitlin Stewart
(Telecopy No. (415) 367-4725; caitlin.r.stewart@jpmorgan.com);

 

75



--------------------------------------------------------------------------------

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender or any other Person
or entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission

 

76



--------------------------------------------------------------------------------

of communications through an Electronic System. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through an Electronic System.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.14(b) with respect to an alternate rate of
interest, neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby; provided
that the establishment of an alternate rate of interest pursuant to
Section 2.14(b) shall not constitute a reduction in the rate of interest,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.18(b) or (d) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender, (vi) release all or substantially
all of the Subsidiary Guarantors from their obligations under the Subsidiary
Guaranty other than in accordance with the Loan Documents, without the written
consent of each Lender, or (vii) except as provided in clause (d) of this
Section or in any Collateral Document, release all or substantially all of the
Collateral without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent hereunder without the prior written consent of the
Administrative Agent (it being understood that any change to Section 2.22 shall
require the consent of the Administrative Agent). Notwithstanding the foregoing,
no consent with respect to any amendment, waiver or other modification of this
Agreement shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in clause (i), (ii) or
(iii) of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be directly affected by such amendment, waiver or other
modification.

(c) [Reserved].

 

77



--------------------------------------------------------------------------------

(d) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Obligations, (ii) constituting property being sold or disposed of if the
Borrower certifies to the Administrative Agent that the sale or disposition is
made in compliance with the terms of this Agreement (and the Administrative
Agent may rely conclusively on any such certificate, without further inquiry),
or (iii) as required to effect any sale or other disposition of such Collateral
in connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII. Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.11(b), 2.15 and
2.17, and (2) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 2.16 had the Loans
of such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

(f) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents (i) to cure any ambiguity,
omission, mistake, defect or inconsistency, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender
and the Lenders shall have received, at least five (5) Business Days’ prior
written notice thereof and the Administrative Agent shall not have received,
within five (5) Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment or (ii) to implement the “market flex” provisions set
forth in the Arranger Fee Letter (as defined in the Commitment Letter).

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable and documented
fees, charges and disbursements of one primary counsel (and one local counsel in
each applicable jurisdiction) for the Administrative Agent, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) [reserved] (iii) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent or
any Lender, including the reasonable and documented fees, charges and
disbursements of any

 

78



--------------------------------------------------------------------------------

counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related reasonable and documented
out-of-pocket expenses, including the reasonable and documented fees, charges
and disbursements of any counsel for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability of the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
of its Subsidiaries, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (i) the gross negligence or
willful misconduct of such Indemnitee or (ii) a material breach in bad faith by
such Indemnitee of its express contractual obligations under the Loan Documents
pursuant to a claim made by the Borrower. This Section 9.03(b) shall not apply
with respect to Taxes other than any Taxes that represent losses or damages
arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent and its Related Parties, under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent and its Related Parties, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought and after giving effect to the reallocation
provisions of Sections 2.05(c) and 2.06(d)) of such unpaid amount (it being
understood that the Borrower’s failure to pay any such amount shall not relieve
the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns

 

79



--------------------------------------------------------------------------------

permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan to a
Lender, an Affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $500,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

80



--------------------------------------------------------------------------------

For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
a Parent of a Defaulting Lender, (c) the Borrower, any of its Subsidiaries or
any of its Affiliates, or (d) a company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person or relative(s)
thereof.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Electronic System as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to 2.07(b),
2.18(e) or 9.03(c), the Administrative

 

81



--------------------------------------------------------------------------------

Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”), other than an Ineligible Institution, in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged; (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (C) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

82



--------------------------------------------------------------------------------

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement or any other
Loan Document is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective on the Effective Date.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Subsidiary Guarantor against any of and
all of the Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the transactions relating hereto
or thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of

 

83



--------------------------------------------------------------------------------

any such action or proceeding may (and any such claims, cross-claims or third
party claims brought against the Administrative Agent or any of its Related
Parties may only) be heard and determined in such Federal (to the extent
permitted by law) or New York State court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or in any other Loan Document
shall affect any right that the Administrative Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement against the
Borrower or its properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) on a “need to know” basis to its
and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) to the extent reasonably determined by the Administrative
Agent and the Lenders to be necessary under the circumstances, in connection
with the exercise of any remedies under this Agreement or any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an

 

84



--------------------------------------------------------------------------------

agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from or on behalf of
the Borrower or any of its Subsidiaries relating to their business, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries (including, without limitation, any Information received from
representatives of the Borrower) and other than information pertaining to this
Agreement routinely provided by arrangers to industry trade publications,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Borrower after the Effective
Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.

SECTION 9.14. Releases of Subsidiary Guarantors.

(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of

 

85



--------------------------------------------------------------------------------

which such Subsidiary Guarantor ceases to be a Subsidiary; provided that, if so
required by this Agreement, the Required Lenders shall have consented to such
transaction and the terms of such consent shall not have provided otherwise. In
connection with any termination or release pursuant to this Section, the
Administrative Agent shall (and is hereby irrevocably authorized by each Lender
to) execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Administrative Agent.

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Borrower, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty if such Subsidiary
Guarantor is no longer a Material Domestic Subsidiary.

(c) At such time as the principal and interest on the Loans, the fees, expenses
and other amounts payable under the Loan Documents and the other Obligations
shall have been paid in full in cash and the Commitments shall have been
terminated, the Subsidiary Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.

SECTION 9.15. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in Pledged Equity which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession. Should any Lender (other than the Administrative
Agent) obtain possession of any such Pledged Equity, such Lender shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Pledged Equity to the Administrative Agent
or otherwise deal with such Pledged Equity in accordance with the Administrative
Agent’s instructions.

SECTION 9.16. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.17. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will

 

86



--------------------------------------------------------------------------------

not be acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) no Lender or any of its Affiliates has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except, in the case of a Lender, those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.19. Release of Collateral (other than Pledged Equity).

(a)    The Liens granted to the Administrative Agent by the Loan Parties shall
automatically terminate on Collateral (other than Pledged Equity) upon any sale
or other disposition by any Loan Party of such Collateral in compliance with the
terms of this Agreement, or upon the sale or other disposition by any Loan Party
of such property pursuant to any effective written consent to the release of the
Lien on such Collateral pursuant to this Agreement. Upon delivery by the
Borrower to the Administrative Agent of an officer’s certificate certifying that
such sale or disposition was made in compliance with the terms of this Agreement
or pursuant to such written consent to release (and the Administrative Agent may
rely conclusively on such certificate without further inquiry), the
Administrative Agent shall execute and deliver to the applicable Loan Party at
such Loan Party’s expense and without recourse or warranty, all UCC termination
statements, releases and similar documents that the Borrower or such Loan Party
shall reasonably request to evidence such release.

 

87



--------------------------------------------------------------------------------

(b)    At such time as the principal and interest on the Loans, the fees,
expenses and other amounts payable under the Loan Documents and the other
Obligations shall have been paid in full in cash, the Commitments shall have
been terminated, the Liens granted to the Administrative Agent by the Loan
Parties on the Collateral (other than the Pledged Equity) shall automatically
terminate, all without delivery of any instrument or performance of any act by
any Person, and the Administrative Agent shall execute and deliver to the Loan
Parties at the Loan Parties’ expense and without recourse or warranty, all UCC
termination statements, releases and similar documents that any Loan Party shall
reasonably request to evidence such termination.

SECTION 9.20. Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, solely for the benefit of, the Administrative Agent, the Lead Arrangers
and the Bookrunners and their respective Affiliates (the “Relevant Parties”),
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that at least one of the following is and will be true:

(i)    such Lender is not using “plan assets” of one or more Benefit Plans in
connection with the Loans or the Commitments;

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable, and the
conditions of such exemptions are satisfied will continue to be satisfied, with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

(iii)    such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied, and the conditions of such exemption are satisfied
and will continue to be satisfied, with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement; or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, (I) unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (II) if such sub-clause (i) is
not true with respect to a Lender and such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such

 

88



--------------------------------------------------------------------------------

Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Relevant Parties, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that:

(i)    none of the Relevant Parties is a fiduciary with respect to the assets of
such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, or any of the other
Loan Documents);

(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21, as amended from time to time) and is
a bank, an insurance carrier, a registered investment adviser, a registered
broker-dealer or other person that has under management or control, total assets
of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E), as amended from time to time;

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies;

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder; and

(v)    no fee or other compensation is being paid directly to any Relevant Party
for investment advice (as opposed to other services) in connection with the
Loans, the Commitments or this Agreement.

(c)    Each of the Administrative Agent, the Lead Arrangers and the Bookrunners
hereby informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Commitments and this Agreement, (ii) may recognize a gain if
it extended the Loans or the Commitments for an amount less than the amount
being paid for an interest in the Loans or the Commitments by such Lender or
(iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

For purposes of this Section 9.20, the following definitions apply to each of
the capitalized terms below:

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code, to which Section 4975 of the Code applies or (c) any Person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.

 

89



--------------------------------------------------------------------------------

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

SECTION 9.21. Acknowledgement Regarding Any Supported QFCs To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

SECTION 9.22. Electronic Execution of Assignments and Certain Other Documents.
The words “delivery”, “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent nor any Lender is under
any obligation to agree to accept electronic signatures in any form or in any
format unless expressly agreed to by the Administrative Agent or such Lender
pursuant to procedures approved by it and provided further without limiting the
foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.

 

90



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above written.

 

MICROCHIP TECHNOLOGY INCORPORATED, as the Borrower By:  

            /s/ J. Eric Bjornholt

    Name:   J. Eric Bjornholt     Title:   Senior Vice President and Chief
Financial         Officer

 

Signature Page to 364-Day Senior Secured Bridge Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and individually as Lender By
 

            /s/ Timothy D. Lee

    Name:   Timothy D. Lee     Title:   Executive Director

 

Signature Page to 364-Day Senior Secured Bridge Credit Agreement



--------------------------------------------------------------------------------

TRUIST BANK, individually as Lender By  

            /s/ David Bennett

    Name: David Bennett     Title: Director

 

Signature Page to 364-Day Senior Secured Bridge Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as Lender By  

            /s/ Daniel Kurtz

  Name: Daniel Kurtz   Title: Director

 

Signature Page to 364-Day Senior Secured Bridge Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS, individually as Lender By  

            /s/ David L. Bergen

    Name: David L. Bergen     Title: Managing Director By  

            /s/ Julie Gauduffe

  Name: Julie Gauduffe   Title: Vice President

 

Signature Page to 364-Day Senior Secured Bridge Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 400,000,000.00  

TRUIST BANK

   $ 100,000,000.00  

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 65,000,000.00  

BNP PARIBAS

   $ 50,000,000.00  

TOTAL

   $ 615,000,000.00  